


Exhibit 10.8

 

EXECUTION COPY

 

INDEMNITY REINSURANCE AGREEMENT

 

 

between

 

 

UNION BANKERS INSURANCE COMPANY

 

(Ceding Company)

 

 

and

 

 

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY

 

(Reinsurer)

 

Effective as of April 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I            DEFINITION OF TERMS

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Construction

9

Section 1.3.

Headings

9

 

 

 

ARTICLE II           BASIS OF COINSURANCE

9

 

 

 

Section 2.1.

Coinsurance

9

Section 2.2.

Duration of Coinsurance; Recapture

9

Section 2.3.

Parties to Coinsurance

10

 

 

 

ARTICLE III          CLOSING AND CONSIDERATION

10

 

 

 

Section 3.1.

Settlement Amount

10

 

 

 

ARTICLE IV          COOPERATION BETWEEN THE CEDING COMPANY AND THE REINSURER
FOLLOWING THE COINSURANCE EFFECTIVE DATE

12

 

 

 

Section 4.1.

Ceding Company Service Period

12

Section 4.2.

Premium Payments, Negotiation of Checks

12

Section 4.3.

Reserves

12

Section 4.4.

Reserve Credits

12

Section 4.5.

Premium Taxes

12

Section 4.6.

Payments Relating to Commissions

13

Section 4.7.

Guaranty Fund Assessments

13

Section 4.8.

Reports

13

Section 4.9.

Monthly Settlement

13

Section 4.10.

Audit

14

Section 4.11.

Non-Guaranteed Elements

14

 

 

 

ARTICLE V           UNDERTAKINGS OF CEDING COMPANY FOLLOWING THE COINSURANCE
EFFECTIVE DATE

15

 

 

 

Section 5.1.

Cooperation

15

 

 

 

ARTICLE VI          INDEMNIFICATION

15

 

 

 

Section 6.1.

Indemnification by the Ceding Company

15

Section 6.2.

Indemnification by the Reinsurer

16

Section 6.3.

Indemnification and Arbitration Procedures

17

Section 6.4.

Cooperation

17

Section 6.5.

Payment in Full for Losses

17

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII        INSOLVENCY

17

 

 

 

Section 7.1.

Payment of Benefits under an Insolvency

17

Section 7.2.

Required Notice of and Defense against Claims

18

 

 

 

ARTICLE VIII       ARBITRATION

18

 

 

 

Section 8.1.

Agreement to Arbitrate

18

Section 8.2.

Method

18

Section 8.3.

Power of Arbitrators

19

Section 8.4.

Arbitration Fees and Expenses; Decision

19

 

 

 

ARTICLE IX         GENERAL PROVISIONS

20

 

 

 

Section 9.1.

Notices

20

Section 9.2.

Confidentiality

20

Section 9.3.

Misunderstandings and Oversights

20

Section 9.4.

Reinstatements

20

Section 9.5.

Entire Agreement

20

Section 9.6.

Waivers and Amendments

20

Section 9.7.

No Third Party Beneficiaries

20

Section 9.8.

Binding Effect; No Assignment

21

Section 9.9.

Governing Law

21

Section 9.10.

Counterparts

21

Section 9.11.

Severability

21

Section 9.12.

Exhibits and Schedules

21

Section 9.13.

Election Statement

21

Section 9.14.

Additional Tax Provisions

22

Section 9.15.

Set Off

22

 

 

 

SCHEDULE 3.1

SETTLEMENT AMOUNT

 

SCHEDULE 4.6

PAYMENTS RELATING TO COMMISSIONS

 

SCHEDULE 4.9

MONTHLY SETTLEMENT REPORTS

 

EXHIBIT A

POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

 

EXHIBIT B

STATUTORY RESERVES AND LIABILITIES BY POLICY

 

EXHIBIT C

TRANSFERRED ASSETS

 

 

ii

--------------------------------------------------------------------------------


 

INDEMNITY REINSURANCE AGREEMENT

 

THIS INDEMNITY REINSURANCE AGREEMENT (the “Agreement”), effective as of April 1,
2009, is made and entered into by and between UNION BANKERS INSURANCE COMPANY, a
Texas stock life and health insurance company (the “Ceding Company”) and
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY, a Massachusetts stock life
insurance company (the “Reinsurer”).

 

WHEREAS, the Ceding Company has issued or assumed certain life insurance and
annuity Policies, which are identified by policy form number and/or plan code on
Exhibit A attached hereto; and

 

WHEREAS, the Ceding Company, together with certain of its Affiliates named
therein, and the Reinsurer have entered into (i) that certain Master Agreement
dated November 26, 2008, as amended by Amendment Number 1 to Master Agreement,
dated April 24, 2009 (the “Amendment”), with FAFLIC (collectively, the “Master
Agreement”) and (ii) that certain Joinder Agreement, dated January 9, 2009, with
FAFLIC (the “Joinder Agreement”), pursuant to which, among other things, the
Ceding Company and the Reinsurer have mutually agreed to enter into this
Agreement pursuant to which the Ceding Company shall cede, and the Reinsurer
shall indemnity reinsure, the Insurance Liabilities on a one hundred percent
(100%) coinsurance basis on the terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Master Agreement and Joinder Agreement, and in reliance upon
the representations, warranties, conditions and covenants contained herein and
therein, and intending to be legally bound hereby, the Ceding Company and the
Reinsurer hereby agree as follows:

 

ARTICLE I

 

DEFINITION OF TERMS

 

Section 1.1. Definitions.  Capitalized terms used in this Agreement, but not
otherwise defined in this Article I, shall have the meaning given thereto in the
Master Agreement. The following capitalized words and terms shall have the
following meanings when used in this Agreement:

 

(a)           “Affiliate” has the meaning ascribed thereto in the Master
Agreement.

 

(b)           “Agreement” has the meaning set forth in the Preamble.

 

(c)           “Amendment” has the meaning set forth in the second recital
hereof.

 

(d)           “Applicable Law” has the meaning ascribed thereto in the Master
Agreement.

 

(e)           “Approved Designee” has the meaning ascribed thereto in the
Services Agreement.

 

1

--------------------------------------------------------------------------------


 

(f)            “Books and Records” has the meaning ascribed thereto in the
Master Agreement.

 

(g)           “Business Day” has the meaning ascribed thereto in the Master
Agreement.

 

(h)           “Ceding Company” has the meaning set forth in the Preamble.

 

(i)            “Ceding Company Caused Extra Contractual Liabilities” means all
Extra Contractual Liabilities that are not Reinsurer Caused Extra Contractual
Liabilities or Reinsurer Covered Extra Contractual Liabilities.

 

(j)            “Ceding Company Indemnified Parties” has the meaning set forth in
Section 6.2.

 

(k)           “Ceding Company Service Period” means the period commencing on the
Closing Date and ending on the Transition Date.

 

(l)            “Closing” has the meaning ascribed thereto in the Master
Agreement.

 

(m)          “Closing Date” has the meaning ascribed thereto in the Master
Agreement.

 

(n)           “Closing Date Ceding Commission” means the “Closing Date Ceding
Commission” determined with respect to the Ceding Company pursuant to the Master
Agreement. The Closing Date Ceding Commission shall be credited to the Ceding
Company as a reduction in the Settlement Amount that would otherwise be payable
by the Ceding Company to the Reinsurer at Closing under Section 2.2 of the
Master Agreement and Section 3.1 of this Agreement.

 

(o)           “Closing Fee” has the meaning ascribed thereto in the Amendment.

 

(p)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(q)           “Coinsurance Effective Date” means 12:01 a.m. (New York time) on
the first calendar day of the calendar month in which the Closing occurs.

 

(r)            “Conversion Services” has the meaning ascribed thereto in the
Services Agreement.

 

(s)           “Cost of Capital” means the cost of a capital decrease resulting
from the establishment of an Interest Maintenance Reserve liability calculated
as follows:

 

The product of (i) the average of the amounts of the Interest Maintenance
Reserve liability (a) as of the first day of each calendar year (except in the
case of the year in which the Coinsurance Effective Date occurs, which shall be
as of the last day of the calendar quarter preceding the Coinsurance Effective
Date) and (b) as of the last day of each calendar year, multiplied by (ii) an
annual, simple interest rate

 

2

--------------------------------------------------------------------------------


 

equal to 5% (pro-rated for the year in which the Coinsurance Effective Date
occurs) (in this manner, the Cost of Capital is amortized in accordance with the
Ceding Company’s Interest Maintenance Reserve amortization schedule as reported
in its statutory annual financial statement dated as of and for the period ended
December 31, 2008 over a period of ten (10) years).

 

(t)            “Dispute Notice” has the meaning set forth in Section 3.1(d).

 

(u)           “ECL Cap” means an amount not to exceed in the aggregate
$10,000,000 in respect of Losses sustained or incurred by, or asserted against,
(x) the Ceding Company Indemnified Parties in respect of Reinsurer Covered Extra
Contractual Liabilities, (y) those other “Ceding Company Indemnified Parties” in
respect of “Reinsurer Covered Extra Contractual Liabilities” under each of the
other “Coinsurance Agreements” (as defined in the Master Agreement), entered
into by the Reinsurer or FAFLIC, as the case may be, and Affiliates of the
Ceding Company of even date herewith, and (z) the Reinsurer or FAFLIC, as the
case may be, in respect of Reinsurer Covered Extra Contractual Liabilities
hereunder and under such other “Coinsurance Agreements” identified in clause
(y), taken as a whole. For the avoidance of doubt, any payment made by either
the Reinsurer or FAFLIC, as the case may be, (i) in respect of “Reinsurer
Covered Extra Contractual Liabilities” under any other such “Coinsurance
Agreement” shall be applied against the ECL Cap under this Agreement as if such
payment had been made hereunder, and (ii) under clauses (x), (y) or (z) of this
definition shall be applied against the ECL Cap only one time and shall not be
counted as a payment made pursuant to more than one such clause.

 

(v)           “Excluded Liabilities” means any claim, obligation or liability
arising under, in connection with, or with respect to, the Policies:

 

(i)            for Premium Taxes, including any litigation or expenses
concerning Premium Taxes, to the extent arising with respect to premiums
collected on the Policies attributable to all periods before the Coinsurance
Effective Date, and/or to the extent based upon assessments relating to all
periods prior to the Coinsurance Effective Date;

 

(ii)           (x) in connection with participation by the Ceding Company,
whether voluntary or involuntary, in any guaranty fund or other residual market
mechanism established or governed by any state or jurisdiction to the extent
arising with respect to premiums attributable to all periods prior to the
Coinsurance Effective Date and/or (y) to the extent based upon regulatory fines
or assessments relating to events which initially occurred or commenced prior to
the Transition Date (provided, that such liability or other obligation will not
be an Excluded Liability if it arose out of any act or omission of the Ceding
Company or its Affiliate that occurred (or in the case of an omission, failed to
occur) on or after the Closing Date and was made at the written or express
direction or request of the Reinsurer or its designees);

 

(iii)          for Ceding Company Caused Extra Contractual Liabilities;

 

3

--------------------------------------------------------------------------------


 

(iv)          for escheat liabilities arising in respect of all periods prior to
the Coinsurance Effective Date;

 

(v)           for all Producer Payments;

 

(vi)          relating to disputes, litigation, investigations by Governmental
Authorities, arbitrations or legal proceedings arising out of acts or omissions
of the Ceding Company or its Affiliates that occurred prior to the Closing Date
in connection with the Policies, solely to the extent such liabilities are not
Extra Contractual Liabilities;

 

(vii)         for all premiums, payments, fees or other consideration or amounts
due at any time with respect to Reinsurance Coverage;

 

(viii)        or portions of the Policies, in each case, to the extent reinsured
or purported by the Ceding Company to be reinsured under Reinsurance Coverage,
whether or not such coverage is collected or collectible;

 

(ix)           for any payment to the Internal Revenue Service or any other
Person resulting from or attributable to any act or omission of the Ceding
Company (including errors of product design, language, or administration, or
inaccurate or incomplete data maintained in Books and Records) resulting in
non-compliance of any Policy with the requirements of the Code to the extent
such act or omission was not made at the written or express direction or request
of the Reinsurer or its designees;

 

(x)            incurred by the Ceding Company in connection with a breach, or
other failure to perform, by the Ceding Company of the terms of any acquisition
agreement pursuant to which any of the Policies were originally acquired by the
Ceding Company, except as such breach or failure to perform results from acts or
omissions by the Ceding Company made at the written or express direction or
request of the Reinsurer or its designees;

 

(xi)           arising from the remediation processes in the States of Wisconsin
and New York, respectively;

 

(xii)          arising from any errors or omissions made by the Ceding Company,
its Affiliates or designees in calculating, paying, documenting or administering
any surrender charges on annuity contracts included among the Policies,
including those errors that arose in respect of surrender charges in the State
of Utah; and

 

(xiii)         solely to the extent arising from changes that are made by the
Ceding Company to the non-guaranteed elements under the Policies without the
prior written consent of the Reinsurer other than such changes that are required
by Applicable Law.

 

4

--------------------------------------------------------------------------------


 

Excluded Liabilities shall not include any gross liabilities and obligations
incurred by the Ceding Company to the extent attributable to acts, errors or
omissions of the Reinsurer or its designees in connection with the Reinsurer’s
or its designees’ (x) exercise of contractual rights and privileges of the
Ceding Company under the Policies pursuant to the Transaction Agreements,
including pursuant to Sections 2.1(a) and 4.11 hereof or (y) performance of
Required Services after the Transition Date. In no event shall the term
“designees” as used in this paragraph or in Section 6.2(d)(i) include the Ceding
Company, its Affiliates or their designees.

 

(w)          “Extra Contractual Liabilities” means all liabilities, obligations
and other losses (including lost profits) incurred or arising at any time under
or relating to any Policy that are not covered by, or that are in excess of, the
contractual benefits arising under the express terms and conditions of such
Policies, whether to Policyholders, Producers, Governmental Authorities or any
other Person, which liabilities and obligations or losses shall include any
liability for fines, penalties, forfeitures, excess or penalty interest,
punitive, exemplary, special or any other form of extra contractual damages
relating to the Policies, and attorneys’ fees and expenses awarded, and which
arise from any act, error or omission of a party or its designees, whether or
not intentional, negligent, in bad faith or otherwise, including any act, error
or omission of a party or its designees relating to (i) the marketing,
underwriting, production, issuance, cancellation or administration of the
Policies, (ii) the investigation, defense, trial, settlement or handling of
claims, benefits or payments arising out of or relating to the Policies, or
(iii) the failure to pay or the delay in payment, or errors in calculating or
administering the payment, of benefits, claims or any other amounts due or
alleged to be due under or in connection with the Policies.

 

(x)            “Final Settlement Amount” has the meaning set forth in
Section 3.1(b).

 

(y)           “Final Settlement Date” has the meaning set forth in
Section 3.1(e).

 

(z)            “Governmental Authority” has the meaning ascribed thereto in the
Master Agreement.

 

(aa)         “Independent Accountant” means Deloitte & Touche LLP; provided,
that if such accounting firm is either unable or unwilling to accept such
engagement, the Ceding Company and the Reinsurer shall jointly request the
American Arbitration Association to appoint, within ten (10) Business Days from
the date of such request, an internationally recognized firm of public
accountants independent of both the Ceding Company and the Reinsurer to serve as
Independent Accountant.

 

(bb)         “Insurance Liabilities” means all claims, obligations, indemnities,
losses or liabilities (and no others) arising under, in connection with, or with
respect to, the Policies (other than, in all cases, Excluded Liabilities):

 

(i)            prior to or after the Coinsurance Effective Date under the
express terms of the Policies, including (x) any right to purchase additional
coverage and obligations arising under legal or regulatory requirements, (y) any
loss settlements within Policy limits, and (z) all such liabilities relating to
actions, suits or claims instituted at or after the Coinsurance Effective Date
by a Person;

 

5

--------------------------------------------------------------------------------


 

(ii)           for Reinsurer Caused Extra Contractual Liabilities and Reinsurer
Covered Extra Contractual Liabilities, subject to the limitations contained in
Section 6.2;

 

(iii)          for all Premium Taxes, including any litigation expenses (but
only if initiated by or at the request of Reinsurer) concerning Premium Taxes,
to the extent arising with respect to premiums on the Policies attributable to
periods on or after the Coinsurance Effective Date, and/or to the extent based
upon assessments relating to all periods on or after the Coinsurance Effective
Date;

 

(iv)          (x) in connection with participation by the Ceding Company,
whether voluntary or involuntary, in any guaranty fund or other residual market
mechanism established or governed by any state or jurisdiction to the extent
arising with respect to premiums on the Policies attributable to periods on or
after the Coinsurance Effective Date and/or (y) to the extent based upon
regulatory fines or assessments relating to periods on or after (A) the Closing
Date, but only to the extent such regulatory fines or assessments arose out of
any act or omission of the Ceding Company or its Affiliate that occurred (or in
the case of an omission, failed to occur) on or after the Closing Date and was
made at the written or express direction or request of the Reinsurer or its
designees, or (B) the Transition Date;

 

(v)           for all out-of-pocket loss adjustment expenses incurred from and
after the Transition Date by the Ceding Company with respect to the Policies
(other than in connection with the Ceding Company’s participation in such
expenses under the Services Agreement);

 

(vi)          for escheat liabilities for checks issued by the Reinsurer on or
after the Coinsurance Effective Date; and

 

(vii)         for amounts payable on or after the Coinsurance Effective Date for
returns or refunds of premiums under the Policies.

 

(cc)         “Interim Services” has the meaning ascribed thereto in the Services
Agreement.

 

(dd)         “Joinder Agreement” has the meaning ascribed thereto in the second
recital hereof.

 

(ee)         “Loss” or “Losses” has the meaning ascribed thereto in the Master
Agreement.

 

(ff)           “Master Agreement” has the meaning set forth in the second
recital hereof.

 

(gg)         “Ongoing Services” has the meaning ascribed thereto in the Services
Agreement.

 

6

--------------------------------------------------------------------------------


 

(hh)         “Permitted Transactions” has the meaning ascribed thereto in the
Master Agreement.

 

(ii)           “Person” has the meaning ascribed thereto in the Master
Agreement.

 

(jj)           “Policies” means each of those insurance policy contracts and/or
annuity contracts issued or assumed by the Ceding Company (i) prior to 12: 01 a.
m. (New York time) on the Coinsurance Effective Date and that are identified by
policy form number and/or plan code on Exhibit A attached hereto and that are in
effect on the Coinsurance Effective Date or (ii) that are reinstated in, or
otherwise the subject of, a Permitted Transaction. “Policies” shall not include
any insurance policy contracts and/or annuity forms (including any net retained
liabilities of the Ceding Company thereunder) in respect of which the Ceding
Company has ceded all or a portion of the liabilities thereunder to Wilton
Reassurance Company pursuant to the Wilton Re Agreements.

 

(kk)         “Policyholder” has the meaning ascribed thereto in the Master
Agreement.

 

(ll)           “Premium Taxes” means the taxes, assessments, and fees imposed on
premiums relating to the Policies by any state, local, or municipal taxing
authority together with any related interest, penalties and additional amounts
imposed by any taxing authority with respect thereto, including retaliatory
taxes.

 

(mm)       “Producer” has the meaning ascribed thereto in the Master Agreement.

 

(nn)         “Producer Agreement” means any written, oral or other agreement or
contract between the Ceding Company and any Producer, or among or between
Producers, including any assignments of compensation thereunder, and relating to
the solicitation, sale, marketing, production or servicing of any of the
Policies.

 

(oo)         “Producer Payments” has the meaning ascribed thereto in the Master
Agreement.

 

(pp)         “Recapture Fee” has the meaning ascribed thereto in the Amendment.

 

(qq)         “Reconciliation Amount” has the meaning set forth in
Section 3.1(c).

 

(rr)           “Regulation” has the meaning set forth in Section 9.13.

 

(ss)         “Reinsurance Coverage” means all contracts, agreements and treaties
of reinsurance between the Ceding Company and any Third Party Reinsurer that are
in force and effect as of the Coinsurance Effective Date and cover risks
associated with the Policies or any portions thereof.

 

(tt)           “Reinsurer” has the meaning set forth in the Preamble.

 

(uu)         “Reinsurer Caused Extra Contractual Liabilities” has the meaning
set forth in Section 6.2(d).

 

7

--------------------------------------------------------------------------------

 

(vv)         “Reinsurer Covered Extra Contractual Liabilities” has the meaning
set forth in Section 6.2(e) (subject to the limitations therefor in
Section 6.2).

 

(ww)       “Reinsurer Indemnified Parties” has the meaning set forth in
Section 6.1.

 

(xx)          “Required Services” has the meaning ascribed thereto in the
Services Agreement.

 

(yy)         “SAP” means the statutory accounting practices and procedures
required or permitted by the insurance regulatory authority in the Ceding
Company’s state of domicile, consistently applied throughout the specified
period and in the immediately prior comparable period.

 

(zz)          “Services Agreement” means the services agreement entered into
among the Ceding Company, several Affiliates of the Ceding Company and the
Reinsurer of even date herewith.

 

(aaa)       “Settlement Amount” means the amount of the initial reinsurance
premium payment to be made at Closing by the Ceding Company to the Reinsurer in
consideration of the reinsurance of the Policies under this Agreement, which
shall be in an amount calculated pursuant to Schedule 3.1 attached hereto.

 

(bbb)      “Statutory Reserves and Liabilities” means the sum of all of the
reserve items (including reserve items for claims incurred but not reported and
claims in the course of settlement) maintained by the Ceding Company for the
Policies, net of Reinsurance Coverage, as set forth in Exhibit A attached
hereto. Exhibit B attached hereto sets forth the Statutory Reserves and
Liabilities by Policy as of the Coinsurance Effective Date, as such schedule may
be adjusted pursuant to Section 3.1 of this Agreement.

 

(ccc)       “Third Party Reinsurer” has the meaning ascribed thereto in the
Master Agreement.

 

(ddd)      “Transaction Documents” means this Agreement, the Master Agreement
and the Services Agreement.

 

(eee)       “Transferred Assets” means the cash, cash equivalents and other
assets transferred as part of the Settlement Amount and as set forth on
Exhibit C attached hereto. Such Transferred Assets shall be valued as of the
Closing Date according to the mechanics set forth on Exhibit C.

 

(fff)         “Transition Date” has the meaning ascribed thereto in the Services
Agreement.

 

(ggg)      “Wilton Re Agreements” has the meaning ascribed thereto in the
Amendment.

 

8

--------------------------------------------------------------------------------


 

Section 1.2. Construction.  For the purposes of this Agreement, (i) words
(including capitalized terms defined herein) in the singular shall be held to
include the plural and vice versa and words (including capitalized terms defined
herein) of one gender shall be held to include the other gender as the context
requires; (ii) the terms “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules) and not to any particular provision
of this Agreement, and Article, Section, paragraph and Schedule references are
to the Articles, Sections, paragraphs and Schedules to this Agreement, unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation”; (iv) all
references to any period of days shall be deemed to be to the relevant number of
calendar days unless otherwise specified; and (v) all references herein to “$”
or “Dollars” shall refer to United States dollars, unless otherwise specified.

 

Section 1.3. Headings.  The Article and Section headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

 

ARTICLE II

 

BASIS OF COINSURANCE

 

Section 2.1. Coinsurance.

 

(a)           Subject to the terms and conditions of this Agreement, effective
as of the Coinsurance Effective Date, the Ceding Company hereby cedes to the
Reinsurer, and the Reinsurer hereby accepts and reinsures on a one hundred
percent (100%) coinsurance basis, the Insurance Liabilities. The Ceding Company
and the Reinsurer mutually agree that, as between the parties, on and after the
Coinsurance Effective Date, the Reinsurer shall be entitled to exercise all
contractual rights and privileges of the Ceding Company under the Policies in
accordance with the terms, provisions and conditions of such Policies.

 

(b)           In no event shall such coinsurance with respect to a particular
Policy be in force and binding unless such underlying Policy as issued or
assumed by the Ceding Company is in full force and binding as of the Coinsurance
Effective Date or is the subject of a Permitted Transaction following the
Coinsurance Effective Date.

 

(c)           With respect to each of the Policies, the amount of coinsurance
hereunder shall be maintained in force without reduction so long as the Policy
remains in full force without reduction. If there is a reduction with respect to
a Policy, the Reinsurer’s liability with respect thereto shall be equally
reduced. All coinsurance for which the Reinsurer is liable hereunder shall be
subject to the same rates, terms, conditions, limitations and restrictions as
are contained in the Policy.

 

Section 2.2. Duration of Coinsurance; Recapture.  The coinsurance provided under
this Agreement shall remain continuously in force. The Policies are not eligible
for recapture by the Ceding Company.

 

9

--------------------------------------------------------------------------------


 

Section 2.3. Parties to Coinsurance.  Article II of this Agreement provides for
indemnity reinsurance solely between the Ceding Company and the Reinsurer. The
acceptance of reinsurance under this Article II shall not create any right or
legal relation between the Reinsurer and any Policyholder, insured, claimant or
beneficiary under a Policy, and the Ceding Company shall be and remain solely
liable to such Policyholder under the Policy.

 

ARTICLE III

 

CLOSING AND CONSIDERATION

 

Section 3.1. Settlement Amount.

 

(a)           On the Closing Date, the Ceding Company agrees to pay the
Reinsurer an amount, in the form of Transferred Assets as designated and valued
as of the Closing Date pursuant to the mechanics set forth on Exhibit C, equal
to the difference between an estimate of: (i) Statutory Reserves and
Liabilities, minus (ii) due and deferred premiums on the Policies as of the
Coinsurance Effective Date, minus (iii) policy loans outstanding on the Policies
as of the Coinsurance Effective Date (net of any accrued and unearned policy
loan interest on such policy loans), minus (iv) the Closing Date Ceding
Commission as set forth on Schedule 3.1 attached hereto, plus (v) the portion of
the Closing Fee due and payable by the Ceding Company to the Reinsurer, as
reflected on Schedule H to the Amendment (collectively, the “Settlement
Amount”). The Settlement Amount plus interest accrued thereon, as contemplated
in Section 2.1 of the Master Agreement, shall be remitted by the Ceding Company
to the Reinsurer to an account(s) designated in writing by the Reinsurer. Items
(i) through (iii) of this Section 3.1(a) shall reflect the amounts reported by
the Ceding Company as of the quarter-ended immediately preceding the Closing
Date.

 

(b)           The parties agree to make adjustments to Exhibit A and Exhibit B
attached hereto and to the Settlement Amount following Closing, based upon
(i) Statutory Reserves and Liabilities for (x) any Policies or Policy claims
improperly or inadvertently omitted or miscalculated in determining the
Settlement Amount or (y) any Policies that were or are the subject of Permitted
Transactions and that were omitted from the calculation of the Settlement Amount
as of the Coinsurance Effective Date, (ii) adjustments to the Closing Date
Ceding Commission pursuant to Section 2.2(d) of the Master Agreement, and
(iii) actual amounts as reported by the Ceding Company as of the Coinsurance
Effective Date for items (i) through (iii) in Section 3.1(a) (such adjusted
amount, the “Final Settlement Amount”); provided, however, that any such
adjustments made pursuant to clause (i)(x) will require the prompt prior written
consent of the Reinsurer, which consent shall not be unreasonably withheld, but
no such adjustment will be made pursuant to clause (i)(x) unless the Ceding
Company has notified the Reinsurer in writing of such adjustment prior to the
ninetieth (90th) day following the Closing Date.

 

(c)           The Final Settlement Amount will be calculated by the Ceding
Company and reported to the Reinsurer prior to the one hundred twentieth (120th)
day following the Closing Date, and if such difference between the Final
Settlement Amount and the Settlement Amount (such difference, the
“Reconciliation Amount”) is (i) a positive number, then the Ceding Company shall
pay such Reconciliation Amount to the Reinsurer by wire transfer of

 

10

--------------------------------------------------------------------------------


 

immediately available funds or (ii) a negative number, then the absolute value
of such negative number, as the Reconciliation Amount, shall be paid by the
Reinsurer to the Ceding Company by wire transfer of immediately available funds.

 

(d)           The Reinsurer shall have ten (10) Business Days to review the
Ceding Company’s calculations of the Final Settlement Amount and the
Reconciliation Amount and provide written notice to the Ceding Company of any
dispute regarding the Ceding Company’s calculation of such amounts (a “Dispute
Notice”). The Ceding Company and the Reinsurer shall cooperate in good faith to
resolve such dispute as promptly as practicable and, upon such resolution, make
any adjustments to the calculation of any amount(s) contained in the Ceding
Company’s calculations of the Final Settlement Amount and the Reconciliation
Amount with the agreement of the Ceding Company and the Reinsurer. If the Ceding
Company and the Reinsurer are unable to resolve any such dispute within twenty
(20) Business Days (or such longer period as the Ceding Company and the
Reinsurer shall mutually agree in writing) of the Reinsurer’s delivery of such
Dispute Notice, such dispute shall be resolved by the Independent Accounting
Firm, and such determination by the Independent Accounting Firm shall be final
and binding on the parties; provided that the Reinsurer and the Ceding Company
shall submit to the Independent Accounting Firm statements with respect to their
respective positions on disputed issues and will cooperate with the Independent
Accounting Firm by promptly providing any requested information. Any expenses
relating to the engagement of the Independent Accounting Firm in respect of its
services pursuant to this Section 3.1(d) shall be shared fifty percent (50%) by
the Reinsurer and fifty percent (50%) by the Ceding Company. The Independent
Accounting Firm shall be instructed to use reasonable best efforts to perform
its services within thirty (30) Business Days of submission by the Reinsurer and
the Ceding Company of their respective statements with respect to the disputes
and, in any case, as promptly as practicable after such submission. If no
Dispute Notice is timely delivered by the Reinsurer, the Ceding Company’s
calculations of the Final Settlement Amount and the Reconciliation Amount shall
be determinative. If a Dispute Notice is timely delivered by the Reinsurer, the
amounts determined pursuant to the resolution of such dispute in accordance with
this Section 3.1(d), shall be the Final Settlement Amount and Reconciliation
Amount.

 

(e)           With respect to each adjustment which shall enter into the
calculation of the Final Settlement Amount and the Reconciliation Amount,
interest shall accrue thereon at an annual rate equal to the Three-Month London
Interbank Offering Rate (LIBOR) as published in the Money Rate Section (or any
successor section) of The Wall Street Journal (or any successor publication) on
the (A) Closing Date, with respect to adjustments made other than pursuant to
clause (b)(i)(y) above, and (B) effective date of a Permitted Transaction with
respect to adjustments made pursuant to clause (b)(i)(y) above. Such interest
shall accrue from the Closing Date (or the effective date of the Permitted
Transaction, as the case may be) to the date the Reconciliation Amount is paid,
which payment date shall be the fifth (5th) Business Day following the later of
(i) the receipt by the Reinsurer of calculation of the Final Settlement Amount
and Reconciliation Amount, and (ii) the resolution of any dispute in respect of
the calculation of the Final Settlement Amount and/or the Reconciliation Amount
(the “Final Settlement Date”).

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV

 

COOPERATION BETWEEN THE CEDING COMPANY AND

THE REINSURER FOLLOWING THE COINSURANCE EFFECTIVE DATE

 

Section 4.1. Ceding Company Service Period.  During the Ceding Company Service
Period, the Ceding Company shall provide, or cause to be provided, Interim
Services, Conversion Services and Ongoing Services in accordance with the
Services Agreement. On and after the Transition Date, the Reinsurer shall
provide, or cause to be provided, Required Services under the terms and
conditions of the Services Agreement.

 

Section 4.2. Premium Payments, Negotiation of Checks.  (i) On and after the
Coinsurance Effective Date, all premium payments, conversion charges and other
consideration under the Policies received by the Ceding Company shall be the
sole property of the Reinsurer, and (ii) any premium payment, conversion charge
and other consideration received by the Ceding Company, to the extent such
premium payment, conversion charge and other consideration covers periods on or
after the Coinsurance Effective Date, shall be remitted in accordance with the
Services Agreement.

 

Section 4.3. Reserves.  The Reinsurer agrees that, on and after the Coinsurance
Effective Date, it will establish and maintain all statutory reserves and
liabilities as may be required under the terms of the Policies, SAP and
Applicable Law.

 

Section 4.4. Reserve Credits.  If, as of the end of any calendar quarter
following the Coinsurance Effective Date, the Ceding Company becomes unable to
take full reserve credit with respect to all the reinsurance provided under this
Agreement by the Reinsurer of the Policies for whatever reason, the Reinsurer
will implement, prior to the date on which the Ceding Company is required by
Applicable Law to file its quarterly statutory financial statement as of and for
the period ended on such calendar quarter end-date with its domiciliary
insurance regulatory authority, alternative arrangements in accordance with
Applicable Law in order to ensure that the Ceding Company is permitted to take
such reserve credit on the Ceding Company’s statutory financial statements.

 

Section 4.5. Premium Taxes.  The Ceding Company shall be liable for all Premium
Taxes on premiums received in connection with the Policies prior to the
Coinsurance Effective Date and shall remain liable for payment of Premium Taxes
on premiums received under the Policies. The Reinsurer shall pay to the Ceding
Company a provision for Premium Taxes incurred in connection with premiums
received under the Policies on or after the Coinsurance Effective Date. The
provision for Premium Taxes to be paid by the Reinsurer pursuant to the
immediately preceding sentence shall be two and one-half percent (2.5%) of
premiums collected as ceded under this Agreement (as such percentage may be
changed annually on a prospective basis by the mutual agreement of the parties
to reflect actual experience, which agreement by each party shall not be
unreasonably withheld, delayed or conditioned), as calculated on a quarterly
basis, and shall be paid by the Reinsurer to the Ceding Company as part of the
monthly and annual settlements that occur under this Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 4.6. Payments Relating to Commissions.  The Reinsurer shall pay to the
Ceding Company those payments set forth on Schedule 4.6, which shall be
reflected in the monthly settlement report prepared and delivered pursuant to
Section 4.9.

 

Section 4.7. Guaranty Fund Assessments.

 

(a)           Ceding Company-Paid Assessments.  In the event the Ceding Company
is required to pay an assessment in respect of the Policies to any insurance
guaranty, insolvency or other similar fund maintained by any jurisdiction and
such assessment is based on premiums collected or policies in full force in any
period on or after the Coinsurance Effective Date, the portion, if any, of such
assessment that relates to such Policies shall be reimbursed by the Reinsurer to
the extent that no Premium Tax offsets are available for use by the Ceding
Company. Such reimbursement shall be included in the monthly and annual
settlements that occur under this Agreement.

 

(b)           Reinsurer-Paid Assessments.  In the event the Reinsurer is
required to pay an assessment in respect of the Policies to any insurance
guaranty, insolvency or other similar fund maintained by any jurisdiction and
such assessment is based on premiums collected or policies in force in any
period prior to the Coinsurance Effective Date, the portion, if any, of such
assessment that relates to such Policies shall be reimbursed by the Ceding
Company to the extent that no Premium Tax offsets are available for use by the
Reinsurer.

 

Section 4.8. Reports.  The parties hereto acknowledge and agree that the
regularity and reliability of information concerning the Policies is critically
important to each such party. In connection therewith, each of the Ceding
Company and the Reinsurer agrees to, and agrees to cause their respective
designees to, comply with its respective reporting obligations as set forth in
this Agreement and the Services Agreement within the time periods contemplated
herein and therein.

 

Section 4.9. Monthly Settlement.

 

(a)           The Ceding Company shall provide the Reinsurer with a monthly
settlement report, no later than the thirtieth (30th) day following the end of
each calendar month, with delivery thereof commencing in the month following the
month in which the Coinsurance Effective Date occurs (including in such first
report the period since the Coinsurance Effective Date). Such monthly settlement
report shall be in the form specified in Schedule 4.9 attached hereto.

 

(b)           In the event that such monthly settlement report reflects a net
amount owed by the Ceding Company to Reinsurer pursuant to the terms of this
Agreement, then the Ceding Company shall also make a wire payment in immediately
available funds of such net amount to the account(s) designated therefor in
writing by the Reinsurer no later than the tenth (10th) Business Day following
Reinsurer’s receipt of such monthly settlement report, except to the extent that
the Reinsurer notifies the Ceding Company in writing prior to the expiration of
such ten (10) Business Day period of its good faith belief that the report is
inaccurate, in which case the parties shall cooperate with each other to resolve
the disagreement. In the event that a monthly settlement report reflects a net
amount owed by Reinsurer to the Ceding Company

 

13

--------------------------------------------------------------------------------


 

pursuant to the terms of this Agreement, Reinsurer shall make a wire payment in
immediately available funds of such net amount to the Ceding Company no later
than the tenth (10th) Business Day following Reinsurer’s receipt of such monthly
settlement report, except to the extent that the Reinsurer notifies the Ceding
Company prior to the expiration of such ten (10) Business Day period of its good
faith belief that the report is inaccurate, in which case the parties shall
cooperate with each other to resolve the disagreement. In the event of any such
dispute, the party owing any amount pursuant to such monthly settlement report
shall pay such amount in full no later than the fifth (5th) Business Day
following settlement of such dispute. Any delinquent amounts payable under this
clause

 

(b)           shall accrue interest from the date such payment was originally
due until the date such payment is made, such interest to accrue at an annual
rate equal to the Three-Month London Interbank Offering Rate (LIBOR) as
published in the Money Rate Section (or any successor section) of The Wall
Street Journal, Eastern Edition (or any successor publication) as determined on
the date such payment was originally due.

 

(c)           Pursuant to the terms of the Services Agreement, from and after
the Transition Date, the Reinsurer shall be responsible for, among other things,
the direct payment to Policyholders or their beneficiaries, as applicable, of
all death, annuity and other contractual benefits constituting Insurance
Liabilities under the Policies. Any such payment by the Reinsurer shall satisfy,
on a dollar-for-dollar basis, the Reinsurer’s obligations to the Ceding Company
in respect thereof under this Agreement.

 

Section 4.10. Audit.  Each party shall have the right to audit on an annual
basis, at its sole expense, at the office of the other during regular business
hours and upon reasonable prior written notice, all records and procedures
relating to the Policies.

 

Section 4.11. Non-Guaranteed Elements.

 

(a)           For the period beginning on the Closing Date and continuing up to
and including the Transition Date, the Ceding Company shall make such changes to
the non-guaranteed elements under the Policies as are requested in writing by
the Reinsurer or its designees. The Ceding Company shall make no changes to such
non-guaranteed elements except those requested in writing by the Reinsurer or
its designees, or as otherwise may be required by Applicable Law.

 

(b)           For all periods following the Transition Date, the Ceding Company
acknowledges and agrees that (i) the Reinsurer and its designees have sole
discretion to make changes to the non-guaranteed elements of the Policies to the
extent that such changes are in accordance with the terms of the Policies and
Applicable Law, and (ii) it shall not make any such changes to such
non-guaranteed elements except those requested in writing by the Reinsurer or as
otherwise may be required by Applicable Law.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V

 

UNDERTAKINGS OF CEDING COMPANY FOLLOWING

THE COINSURANCE EFFECTIVE DATE

 

Section 5.1. Cooperation.  The Ceding Company agrees to provide all reasonable
assistance to the Reinsurer and its designees in the transfer to the Reinsurer
of the obligation to provide Required Services pursuant to the Services
Agreement in connection with the Policies, including responding to questions
from the Reinsurer and its designees in the conversion of computer records and
files to the systems of the Reinsurer. The Ceding Company will do all things
reasonable and necessary to permit the Reinsurer and its designees to exercise
and assert all rights of the Ceding Company as contemplated herein and will
fully cooperate with the Reinsurer and its designees in such exercise and
assertion.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1. Indemnification by the Ceding Company.  From and after the Closing
Date, the Ceding Company shall indemnify and defend the Reinsurer, its Approved
Designees and its Affiliates, and their respective officers, employees,
directors, controlling persons, Affiliates, agents, representatives and assigns
(the “Reinsurer Indemnified Parties”) against, and hold each of them harmless
from all Losses sustained or incurred by, or asserted against, the Reinsurer
Indemnified Parties which arise out of:

 

(a)           any Excluded Liabilities;

 

(b)           any breach or nonfulfillment by the Ceding Company of, or any
failure by the Ceding Company to perform, any of the covenants, terms or
conditions of, or any of its duties or obligations under, this Agreement;

 

(c)           any action or inaction of the Ceding Company or its designees
under or with respect to any of the Policies that is not indemnifiable by the
Reinsurer pursuant to Section 6.2;

 

(d)           or relate to or are in connection with the Wilton Re Agreements;

 

(e)           the amount of the Cost of Capital for any Interest Maintenance
Reserve that the Reinsurer becomes obligated to establish under SAP as a
liability as of the Coinsurance Effective Date or as of the Closing Date on its
statutory financial statements solely as a result of the reinsurance by the
Reinsurer of the Insurance Liabilities contemplated by this Agreement, the
amount of such Interest Maintenance Reserve (if any) being determined by
reference to the schedule to be provided by the Ceding Company to the Reinsurer
as promptly as practicable following the determination thereof; and

 

(f)            any enforcement of this indemnity.

 

15

--------------------------------------------------------------------------------


 

Section 6.2. Indemnification by the Reinsurer.  From and after the Closing Date,
the Reinsurer shall indemnify and defend the Ceding Company and its Affiliates,
its Approved Designees, and their respective officers, employees, designees,
directors, controlling persons, Affiliates, agents, representatives and assigns
(the “Ceding Company Indemnified Parties”) against, and hold each of them
harmless from, all Losses sustained or incurred by, or asserted against, the
Ceding Company Indemnified Parties which arise out of:

 

(a)           any Insurance Liabilities;

 

(b)           any breach or nonfulfillment by the Reinsurer of, or any failure
by the Reinsurer to perform, any of the covenants, terms or conditions of or any
of its duties or obligations under this Agreement;

 

(c)           any action or inaction of the Reinsurer or its designees under or
with respect to any of the Policies;

 

(d)           any Extra Contractual Liabilities and any related attorneys’ fees
and expenses that are based upon, relate to or arise solely out of any act,
error or omission of (i) the Reinsurer or any of its officers, directors,
designees, agents or employees, whether intentional or otherwise, which occurred
after the Closing Date (including in connection with the Reinsurer’s or its
designees’ (x) exercise of contractual rights and privileges of the Ceding
Company under the Policies pursuant to the Transaction Agreements, including
pursuant to Sections 2.1(a) and 4.11 of this Agreement, and (y) performance of
Required Services under the Services Agreement after the Transition Date),
except to the extent such act, error or omission was made at the written or
express direction or request of the Ceding Company or its designees, and
(ii) the Ceding Company or any of its officers, directors, designees, agents or
employees that occurred (or, in the case of an omission, failed to occur) on or
after the Closing Date and was made at the written or express direction or
request of the Reinsurer or its designees (“Reinsurer Caused Extra Contractual
Liabilities”);

 

(e)           Extra Contractual Liabilities and any related attorneys’ fees and
expenses that are based upon, relate to or arise solely out of any act, error or
omission of the Ceding Company or any of its officers, directors, designees,
agents or employees, whether intentional or otherwise, with respect to the
Policies (other than those acts, errors or omissions covered by
Section 6.2(d)(ii)), in respect of which relief is first sought by the aggrieved
Person from the Ceding Company, the Reinsurer or any of their respective
Affiliates or designees after April 24, 2014 (“Reinsurer Covered Extra
Contractual Liabilities”); and

 

(f)            any enforcement of this indemnity.

 

Notwithstanding anything to the contrary herein, in no event shall the Reinsurer
be obligated to indemnify the Ceding Company Indemnified Parties for Losses
arising in respect of any Reinsurer Covered Extra Contractual Liabilities
pursuant to Section 6.2(e) that exceed, individually or in the aggregate, the
ECL Cap.

 

In addition, the Ceding Company agrees, and agrees to cause each other Ceding
Company Indemnified Party, to use commercially reasonable efforts to seek
recoveries under all applicable insurance or reinsurance policies or other
indemnity, contribution or similar agreements in

 

16

--------------------------------------------------------------------------------


 

respect of any Losses arising in respect of Reinsurer Covered Extra Contractual
Liabilities. In the event that any Ceding Company Indemnified Party is able to
make any actual recovery under any such insurance or other agreement, the
Reinsurer shall not have any liability to the Ceding Company hereunder for such
amount and, in the event that the Reinsurer has already made an indemnification
payment to the Ceding Company Indemnified Parties for such amount, the Ceding
Company shall reimburse Reinsurer for such payments to the extent any Ceding
Company Indemnified Parties received reimbursement under such insurance or other
agreement. Payments made by the Reinsurer but later reimbursed by any Ceding
Company Indemnified Party pursuant to the immediately preceding sentence shall
not be applied against the ECL Cap.

 

Section 6.3. Indemnification and Arbitration Procedures.  The arbitration
procedures under Article VIII of this Agreement shall apply to indemnity claims
and disputes arising under this Agreement, and are incorporated herein by
reference. The rights and obligations of the parties respecting indemnification
under this Agreement shall be subject to the limitations described in
Article VIII of this Agreement.

 

Section 6.4. Cooperation.  Each party agrees that it will cooperate fully with
the other party in the satisfactory settlement of any and all claims, insofar as
possible.

 

Section 6.5. Payment in Full for Losses.  To the extent a Reinsurer Indemnified
Party or a Ceding Company Indemnified Party receives indemnification in full for
a Loss under any Transaction Agreement, such party shall not be entitled to
further indemnification under the same or any other Transaction Agreement.

 

ARTICLE VII

 

INSOLVENCY

 

Section 7.1. Payment of Benefits under an Insolvency.  The obligations of the
Reinsurer under this Agreement shall be without diminution or in any way
affected or diminished because of the insolvency of the Ceding Company. In the
event of the insolvency of the Ceding Company and the appointment of a
conservator, liquidator, receiver or statutory successor of the Ceding Company
while coinsurance is in effect as to any Policy, all coinsurance made, ceded,
renewed or otherwise becoming effective under this Agreement shall be payable
directly to such conservator, liquidator, receiver or statutory successor
immediately upon demand, with reasonable provision for verification, on the
basis of claims allowed against the Ceding Company by any court of competent
jurisdiction or by any conservator, liquidator, receiver or statutory successor
of the Ceding Company having authority to allow such claims, without diminution
because of such insolvency or because such conservator, liquidator, receiver or
statutory successor has failed to pay all or a portion of any claims, except
where (x) this Agreement specifies another payee of such reinsurance in the
event of the insolvency of the Ceding Company or (y) the Reinsurer, with the
consent of the direct insured or insureds, has assumed such policy obligations
of the Ceding Company as direct obligations of the Reinsurer to the payees under
such Policies and in substitution for the obligations of the Ceding Company to
such payees.

 

17

--------------------------------------------------------------------------------

 

Section 7.2. Required Notice of and Defense against Claims. In the event of the
insolvency of the Ceding Company while coinsurance as to any Policy is in effect
under this Agreement, the conservator, liquidator, receiver or statutory
successor of the Ceding Company shall give the Reinsurer written notice of the
pendency of a claim against the Ceding Company on a Policy within a reasonable
time after such claim is filed in the insolvency proceeding. During the pendency
of any such claim, the Reinsurer may, at its own expense, investigate such claim
and interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses which the Reinsurer may deem available to
the Ceding Company or its conservator, liquidator, receiver or statutory
successor. The expense thus incurred by the Reinsurer shall be payable, subject
to court approval, out of the estate of the Ceding Company as a part of the
expense of conservation or liquidation to the extent of a proportionate share of
the benefit which may accrue to the Ceding Company in conservation or
liquidation solely as a result of the defense undertaken by the Reinsurer. Where
two or more reinsurers are involved in the same claim and a majority in interest
elects to interpose the defense to such claim, the expense shall be apportioned
in accordance with the terms of this Agreement as though such expense had been
incurred by the insolvent Ceding Company.

 

ARTICLE VIII

 

ARBITRATION

 

Section 8.1. Agreement to Arbitrate. It is the intention of the parties that
customs and usages of the business of life insurance or reinsurance and
annuities shall be given full effect in the interpretation of this Agreement.
All disputes between the Reinsurer and the Ceding Company arising out of this
Agreement (other than disputes arising with respect to the formation and
validity of this Agreement) on which an amicable understanding cannot be reached
shall be decided exclusively by arbitration between the parties at a location to
be mutually agreed upon between the parties or as designated by the arbitrators
if agreement as to a location cannot be reached by the parties. Notwithstanding
any other provision of this Article VIII, if either the Reinsurer or the Ceding
Company seeks, consents to, or acquiesces in the appointment of or otherwise
becomes subject to any trustee, receiver, liquidator, statutory successor or
conservator (including any state insurance regulatory agency or authority acting
in such a capacity), the other party shall not be obligated to resolve any
claim, dispute or cause of action under this Agreement by arbitration except as
may be required by Applicable Law. Notwithstanding any other provision of this
Article VIII, nothing contained in this Agreement shall require arbitration of
any issue for which equitable or injunctive relief, including specific
performance, is the sole remedy sought.

 

Section 8.2. Method. The parties intend this Article VIII to be enforceable in
accordance with the Federal Arbitration Act (9 U.S.C. Section 1, et seq.),
including any amendments to that Act which are subsequently adopted,
notwithstanding any other choice of law provision set forth in this Agreement.
In the event that either party refuses to submit to arbitration as required
herein, the other party may request a United States Federal District Court to
compel arbitration in accordance with the Federal Arbitration Act. Both parties
consent to the jurisdiction of such court to enforce this article and to confirm
and enforce the performance of any award of the arbitrators. Arbitration shall
be conducted before a three-person arbitration panel appointed as follows: to
initiate arbitration, either party shall notify the other in writing in

 

18

--------------------------------------------------------------------------------


 

the manner set forth in this Agreement for sending notices to the parties of its
desire to arbitrate, stating the nature of the dispute and the remedy sought,
and designating an arbitrator. The party to which the notice is sent shall
respond in writing no later than the thirtieth (30th) day following its receipt
of such notice. If the second party fails to respond within the time period set
forth in this Section 8.2, or fails to designate its arbitrator in its response,
the party initiating arbitration shall appoint a second arbitrator. The two
arbitrators shall select an umpire no later than the thirtieth (30th) day
following the designation of the second arbitrator. If they are unable to agree
upon the selection of the umpire on or prior to the thirtieth (30th) day
following the appointment of the second arbitrator, the parties shall appoint
the umpire pursuant to the ARIAS-US Umpire Selection Procedure. The arbitrators
and umpire shall be either present or former executive officers of life
insurance or reinsurance companies, be certified to act as arbitrators or
umpires by ARIAS-US, shall not be under the control of either party and shall
have no financial interest in the outcome of the arbitration and shall have no
conflict of interest with any party hereto (or its Affiliates) or the subject
matter of the arbitration.

 

Section 8.3. Power of Arbitrators. The arbitrators shall have the power to
determine all procedural rules for the conduct of the arbitration, including the
production and inspection of documents, the examination of witnesses and any
other matter relating to the conduct of the arbitration. The arbitrators and the
umpire shall interpret this Agreement as an honorable engagement and not merely
as a legal obligation between the parties. They shall reach their decision from
the standpoint of equity and the customs and practices of the life insurance or
reinsurance industry with a view to effecting the general purposes of this
Agreement and may abstain from following the strict rules of law; provided,
however, that (i) the arbitrators shall have no authority to award equitable
relief or punitive damages against or in favor of either party (except to
reimburse a party for extra-contractual or punitive damages that either the
Ceding Company or the Reinsurer has paid or is legally obligated to pay to third
parties), and (ii) nothing contained in this Article VIII is intended to limit
the dispute resolution mechanics for (x) calculations made pursuant to
Section 3.1 or Exhibit C (which disputes shall be resolved pursuant to the
procedures set forth in Section 3.1 or Exhibit C, as applicable), or
(y) Section 9.13.

 

Section 8.4. Arbitration Fees and Expenses; Decision. Unless the arbitration
panel orders otherwise, each party shall pay: (1) the fees and expenses of its
own arbitrator; and (2) an equal share of the fees and expenses of the umpire
and the other expenses of the arbitration. Each party shall pay its own legal
fees in connection with the arbitration, unless the arbitrators award legal fees
and expenses of the prevailing party as part of any award. Except as otherwise
specifically provided herein, the arbitration shall be conducted in accordance
with the procedures of the American Arbitration Association. The decision of the
arbitrators shall be made in writing and final and binding upon both of the
parties. Judgment may be entered upon the final decision of the arbitrators in
any court having jurisdiction. The arbitration will be conducted on a
confidential basis, except to the extent otherwise required by Applicable Law,
and no matters discussed or disclosed by any party at the arbitration, or any
decision or award of the arbitrators, will be admitted into evidence or
otherwise disclosed or used before any court or other legal, regulatory or
administrative body, authority or forum for any purpose except as and to the
extent necessary for entry of final judgment on the award of the arbitrators in
any court having jurisdiction.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IX

 

GENERAL PROVISIONS

 

Section 9.1. Notices. Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (i) received by the receiving party if mailed by United
States registered or certified mail, return receipt requested, (ii) received by
the receiving party if mailed by United States overnight express mail,
(iii) sent by facsimile or telecopy machine, followed by confirmation mailed by
United States first-class mail or overnight express mail or (iv) delivered in
person to the parties at the addresses set forth in the Master Agreement.

 

Section 9.2. Confidentiality. Each of the parties shall maintain the
confidentiality of all information related to the Policies and all other
information denominated as confidential by the other party provided to it in
connection with this Agreement to the extent required by and subject to all of
the terms and provisions of Section 11.7 of the Master Agreement.

 

Section 9.3. Misunderstandings and Oversights. If any failure to pay amounts due
or to perform any other act required of either party under this Agreement is
shown to be unintentional and caused by misunderstanding, oversight or clerical
error, then this Agreement shall not be deemed in breach thereby, provided, that
such failure is promptly corrected by the party that caused such failure, which
correction restores the other party to the position it would have occupied
(including provision for the time value of money) had the misunderstanding,
oversight or clerical error not occurred.

 

Section 9.4. Reinstatements. If a Policy that was reduced, terminated, or lapsed
is reinstated in a Permitted Transaction, the reinsurance for such Policy under
this Agreement will be reinstated automatically to the amount that would have
been in force if the Policy had not been reduced, terminated or lapsed.

 

Section 9.5. Entire Agreement. This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter of this
Agreement, and this Agreement, the Master Agreement, the Joinder Agreement and
the Services Agreement, including the Schedules and Exhibits attached hereto and
thereto, constitute the sole and entire agreement between the parties hereto
with respect to the subject matter hereof, and supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof,
which are merged with and into this Agreement.

 

Section 9.6. Waivers and Amendments. Any term or condition of this Agreement may
be waived at any time by the party that is entitled to the benefit thereof. Such
waiver must be in writing and must be executed by an executive officer of such
party. A waiver on one occasion will not be deemed to be a waiver of the same or
any other term or condition on a future occasion. This Agreement may be modified
or amended only by a writing duly executed by an executive officer of the Ceding
Company and the Reinsurer, respectively.

 

Section 9.7. No Third Party Beneficiaries. The terms and provisions of this
Agreement constitute an indemnity reinsurance agreement solely between the
Ceding Company

 

20

--------------------------------------------------------------------------------


 

and the Reinsurer, and other than Ceding Company Indemnified Parties and
Reinsurer Indemnified Parties, the terms and provisions of this Agreement are
intended solely for the benefit of the parties hereto, the Ceding Company and
the Reinsurer and their permitted successors and assigns, and it is not the
intention of the parties to confer any rights as a third-party beneficiary to
this Agreement upon any other person.

 

Section 9.8. Binding Effect; No Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors,
permitted assigns and legal representatives, whether by merger, consolidation or
otherwise. This Agreement shall not be assigned by any of the parties hereto
without the prior written approval of the other party; provided, that nothing in
this Section 9.8 shall be interpreted to prevent the retrocession by the
Reinsurer of all or any portion of the Insurance Liabilities, but only after the
delivery by the Reinsurer of prior written notice thereof to the Ceding Company.

 

Section 9.9. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of domicile of the Ceding Company, without
regard to its conflicts of law doctrine.

 

Section 9.10. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

Section 9.11. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 

Section 9.12. Exhibits and Schedules. Exhibits and Schedules attached hereto are
hereby made a part of this Agreement.

 

Section 9.13. Election Statement. The parties hereby jointly make the election
to determine specified policy acquisition expenses without regard to the general
deductions limitation described in Internal Revenue Regulation 1.848-2(g)(8)
(the “Regulation”) under Section 848 of the Code. This Section 9.13 shall
constitute the Election Statement specified in the Regulation and this Election
Statement shall be construed in accordance with all of the requirements of such
Regulation regarding such election, including, without limitation, the election
statement and Tax return reporting requirements of Regulation
Sections 1.848-2(g)(8)(ii) and 1.848-2(g)(8)(iii). Pursuant to this Election
Statement, the parties agree as follows:

 

21

--------------------------------------------------------------------------------


 

(a)           to exchange information each and every year for which this
Agreement is in effect pertaining to the amount of “net consideration” under
this Agreement as that term is used in the Regulation. In order to effect this
information exchange, the parties agree that:

 

(i)            the Ceding Company shall submit its calculation of the “net
consideration” for purposes of that Regulation to the Reinsurer not later than
May 1st for each and every taxable year for which this Agreement is in effect;

 

(ii)           the Reinsurer may challenge such calculation within ten
(10) Business Days of its receipt of the Ceding Company’s calculation;

 

(iii)          should the Reinsurer challenge the Ceding Company’s calculation
of the “net consideration” and the parties be unable to agree as to the
appropriate methodology to determine the “net consideration” for purposes of the
Regulation, the parties shall refer such dispute to an outside tax consultant
unrelated to either of the parties, in lieu of the arbitration provisions of
this Agreement, and if the parties cannot agree on a tax consultant, the tax
consultant shall be Deloitte & Touche LLP, and the parties agree to be bound by
the decision of such tax consultant;

 

(b)           that the party with net positive consideration with respect to
this Agreement for each taxable year will capitalize specified policy
acquisition expenses with respect to this Agreement without regard to the
general deductions limitation of Section 848(c)(1) of the Code; and

 

(c)           that the first taxable year for which this Election Statement
shall be effective is taxable year 2009.

 

Section 9.14. Additional Tax Provisions. The parties each agree to attach a
schedule to their federal income Tax returns that identifies this Agreement as a
reinsurance agreement for which the Election Statement in Section 9.13 has been
made. This schedule shall be attached to each of the parties’ federal income Tax
returns filed for the first taxable year of each party ending after the Election
Statement becomes effective.

 

Section 9.15. Set Off. Any debts or credits between the Ceding Company and the
Reinsurer under this Agreement only are deemed mutual debts and credits, as the
case may be, and the Ceding Company and the Reinsurer shall have, and may
exercise at any time and from time to time, the right to net or offset any such
debts or credits under this Agreement only and only the balance shall be allowed
or paid hereunder. This right of netting and offset shall not be affected or
diminished because of insolvency of either party to this Agreement.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective this 24th day of April, 2009.

 

 

 

UNION BANKERS INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Gary W. Bryant

 

Name:

Gary W. Bryant

 

Title:

President & CEO

 

 

 

 

 

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Michael Reardon

 

Name:

Michael Reardon

 

Title:

President

 

Indemnity Reinsurance Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

SETTLEMENT AMOUNT

 

Statutory Reserves and Liabilities(1)

$

 56,667,001

 

 

 

 

- Due and deferred premiums(2)

$

 4,122,848

 

 

 

 

- Policy loans outstanding(2) (net of accrued and unearned interest)

$

 3,261,934

 

 

 

 

- Closing Date Ceding Commission(3)

$

 19,095,330

 

 

 

 

+ Portion of Closing Fee(4)

$

 552,941

 

 

 

 

= Settlement Amount(5)

$

 30,739,829

 

 

 

 

+ Accrued Interest(6)

$

 98,775

 

 

 

 

= Total Payment

$

 30,838,605

 

 

--------------------------------------------------------------------------------

(1) Will equal amount on Exhibit A.

 

(2) On the Policies as of the Coinsurance Effective Date.

 

(3) Will equal amount determined pursuant to Section 2.2 in the Master
Agreement.

 

(4) Will equal amount set forth in respect thereof on Schedule H to the
Amendment.

 

(5) Interest Maintenance Reserve impact relating to the Transferred Assets
transferred on the Closing Date and the Final Settlement Date shall be the
amount of zero dollars ($0.00).

 

(6) Determined pursuant to Section 2.1 in the Master Agreement.

 

3.1-1

--------------------------------------------------------------------------------


 

Schedule 4.6

 

PAYMENTS RELATING TO COMMISSIONS

 

4.6-1

--------------------------------------------------------------------------------

 

UNION BANKERS COMMISSIONS

 

Expressed as percentage of premium.

 

 

 

 

 

 

 

Policy Year

 

LOB

 

Plan

 

IA

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11+

 

30+

 

Annuity

 

FPDA

 

All

 

4.5

%

4.0

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional

 

10P01

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0

%

 

 

10R01

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0

%

 

 

10YT

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0

%

 

 

1101

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1102

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1104

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1105

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1106

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

110A

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1112

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1122

 

All

 

102.0

%

31.0

%

21.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

2.0

%

2.0

%

 

 

1123

 

All

 

92.0

%

12.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

2.0

%

2.0

%

 

 

1163

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1A06

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1A09

 

All

 

103.0

%

26.0

%

9.0

%

9.0

%

9.0

%

9.0

%

9.0

%

9.0

%

9.0

%

9.0

%

3.0

%

3.0

%

 

 

1A13

 

All

 

92.0

%

22.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

2.0

%

2.0

%

 

 

1A14

 

All

 

92.0

%

22.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

2.0

%

2.0

%

 

 

1A26

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1A29

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1A57

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1D27

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1J28

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1J52

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

1J67

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

2252

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

225B

 

All

 

102.0

%

31.0

%

21.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

2.0

%

2.0

%

 

 

5E00

 

All

 

92.0

%

19.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

2.0

%

2.0

%

 

 

5E06

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

5E14

 

All

 

72.0

%

21.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

2.0

%

2.0

%

 

 

5E20

 

All

 

72.0

%

21.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

2.0

%

2.0

%

 

 

5517

 

All

 

77.0

%

9.0

%

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

2.0

%

2.0

%

 

 

5518

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

8806

 

All

 

100.0

%

20.0

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

8.5

%

2.0

%

2.0

%

 

 

DWL

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0

%

 

 

DWLR

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0

%

 

 

ETI

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

JWL

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0

%

 

 

K1611

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

MODWL

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0

%

 

 

MWL01

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0

%

 

 

N1211

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

--------------------------------------------------------------------------------


 

 

 

N141

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

N1411

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

N1612

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

O1415

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

Q131

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

Q181

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

WL

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0.0

%

 

 

WL01

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0.0

%

 

 

WL10

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0.0

%

 

 

WL10R

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0.0

%

 

 

WL91

 

All

 

92.0

%

22.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

11.0

%

2.0

%

2.0

%

 

 

WLR

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0.0

%

 

 

WLR01

 

All

 

130.0

%

22.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

0.0

%

 

 

X

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UL

 

L1A

 

All

 

5.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

 

 

LIB

 

All

 

5.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

 

 

L2A

 

All

 

5.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

 

 

L2B

 

All

 

5.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

 

--------------------------------------------------------------------------------

* 4% for excess premium of all universal life product

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

MONTHLY SETTLEMENT REPORTS

 

4.9-1

--------------------------------------------------------------------------------

 

Commonwealth Annuity and Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statemen

For the Month Ending

Jan-09

 

Pre - Transition Date

 

 

 

 

 

COMB LOB
TOTALS

 

(TRAD) Whole
Life

 

(TRAD) Term
Life

 

(TRAD)
Universal
Life/ISWL

 

(SR) Senior
Life

 

(GR) GRL Life

 

(AE & AEII)
Asset Enhancer

 

(Grp) Group
Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

Net Total Premium (C+F-I)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid ( K + L+M+N)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provided (U+V+W+X)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

Net Total Policy Benfits (O+T-Y

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provided
(AD+AE+AF)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Policy Servicing Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of days in month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Policies Inforce Begining of Month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Policy Servicing Fee per Sched 2.3 of ASA (41*Days in Month/365)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Premium Taxes ( 2.5% Direct Collected Prem)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Plus Change in Reinsurance Recoverables Not Admitted**

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Net Due to (from) Commonwealth (J - Z - AC +AG-AH-AI+AJ

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

--------------------------------------------------------------------------------

*      For purposes of this calculation, the Inuring Reinsurance shall mean
“Reinsurance Coverage” (as defined in the coinsurance agreement)

**   Reinsurance recoverables (including reinsurance allowances) due greater
than 90 days are not admitted; for purposes of calculation, months change due to
new not admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

Commonwealth Annuity and Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statement

For the Month Ending:

Jan-09

 

Post - Transition Date

 

 

 

 

 

COMB LOB
TOTALS

 

(TRAD) Whole
Life

 

(TRAD) Term
Life

 

(TRAD)
Universal
Life/ISWL

 

(SR) Senior Life

 

(GR) GRL Life

 

(AE & AEII)
Asset Enhancer

 

(Grp) Group
Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

Net Total Premium (C+F-I)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid (K + L+M+N)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provided (U+V+W+X)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

Net Total Policy Benfits (O+T-Y)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provided
(AD+AE+AF)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Premium Taxes ( 2.5% Direct Collected Prem)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Plus Change in Reinsurance Recoverables Not Admitted** (pos is incr NotAdmit)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Net Due to (from) Universal American
( AC+AH-AI) (positive to UA)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

--------------------------------------------------------------------------------

*      For purposes of this calculation, the Inuring Reinsurance shall mean
“Reinsurance Coverage” (as defined in the coinsurance agreement)

**    Reinsurance recoverables (including reinsurance allowances) due greater
than 90 days are not admitted; for purposes of calculation, months change due to
new not admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

Post - Transition Date

 

 

 

 

 

COMB

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

LOB

 

(TRAD)

 

 

 

(TRAD)

 

Universal

 

 

 

(SR)

 

 

 

 

 

TOTALS

 

Whole Life

 

 

 

Term Life

 

Life/ISWL

 

 

 

Senior Life

 

 

 

 

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AD

 

FY Rein Allow -%Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

FY Rein Allow -%Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

FY Rein Allow -% Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

FY Rein Allow -%Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AH

 

FY Rein Allow -%Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AI

 

FY Rein Allow -%Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AJ

 

FY Rein Allow -%Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AM

 

SGL Rein Allow - App’Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AP

 

SGL Rein Allow -%Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AQ

 

SGL Rein Allow -%Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AS

 

SGL Rein Allow -%Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AT

 

SGL Rein Allow -%Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AX

 

RNL Rein Allow -%Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AY

 

RNL Rein Allow -%Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AZ

 

RNL Rein Allow -%Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BA

 

RNL Rein Allow -%Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BB

 

RNL Rein Allow -%Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BM

 

Prem Tax Allow Assmd - Rnl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BN

 

Total Ceding Commission
( Sum (X : BM) )

 

—

 

—

 

 

 

—

 

—

 

 

 

—

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

(AE &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AEII)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(GR) GRL

 

Asset

 

 

 

(Grp)

 

(ANN)

 

 

 

 

 

 

 

 

 

Life

 

Enhancer

 

 

 

Group Life

 

Annuity

 

50%

 

 

 

 

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AD

 

FY Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AE

 

FY Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AF

 

FY Rein Allow - % Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AG

 

FY Rein Allow - %Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AH

 

FY Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AI

 

FY Rein Allow - %Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AJ

 

FY Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AM

 

SGL Rein Allow - App’Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AP

 

SGL Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AQ

 

SGL Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AS

 

SGL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AT

 

SGL Rein Allow - %Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AX

 

RNL Rein Allow - %Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AY

 

RNL Rein Allow - %Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AZ

 

RNL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BA

 

RNL Rein Allow - %Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BB

 

RNL Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BM

 

Prem Tax Allow Assmd - Rnl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BN

 

Total Ceding Commission
( Sum (X : BM) )

 

 

 

—

 

—

 

 

 

—

 

—

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

 

A-1

--------------------------------------------------------------------------------

 

Union Bankers (as of 12/31/2008)

 

5A

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency

 

Count

 

Type

 

Wilton Coverage

 

011

 

011BE1011 XN

 

36,867

 

221

 

—

 

221

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BI5A11 XN

 

48,000

 

86

 

—

 

86

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BI5B11 XN

 

15,000

 

15

 

—

 

15

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BM0011 XN

 

130,000

 

1,560

 

—

 

1,560

 

17

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BM2011 XN

 

752,000

 

1,282

 

—

 

1,282

 

50

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BM3011 XN

 

1,028,970

 

1,378

 

—

 

1,378

 

70

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BM4011 XN

 

445,000

 

940

 

—

 

940

 

8

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BM5011 XN

 

220,000

 

220

 

—

 

220

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BM6011 XN

 

500,000

 

1,000

 

—

 

1,000

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BM7011 XN

 

250,000

 

500

 

—

 

500

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BN0011 XN

 

5,705,000

 

6,180

 

—

 

6,180

 

84

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BN1011 XN

 

2,148,000

 

2,198

 

—

 

2,198

 

41

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BN2011 XN

 

750,000

 

1,500

 

—

 

1,500

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BN4011 XN

 

10,480,535

 

13,857

 

—

 

13,857

 

220

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BN5011 XN

 

800,000

 

1,000

 

—

 

1,000

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BN6011 XN

 

250,000

 

1,000

 

—

 

1,000

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BN7011 XN

 

285,000

 

345

 

—

 

345

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BN8011 XN

 

12,084,279

 

14,429

 

—

 

14,429

 

252

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BN9011 XN

 

900,000

 

1,800

 

—

 

1,800

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BNA011 XN

 

505,000

 

730

 

—

 

730

 

14

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011BNC011 XN

 

50,000

 

100

 

—

 

100

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011DAE211 XN

 

47,069

 

249

 

—

 

249

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011DAE311 XN

 

19,283

 

68

 

—

 

68

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011DCD111 XN

 

76,100

 

500

 

—

 

500

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011DCE311 XN

 

37,184

 

336

 

—

 

336

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011DCE411 XN

 

47,675

 

195

 

—

 

195

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EC2011 XN

 

2,000

 

1,442

 

—

 

1,442

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EC3011 XN

 

96,170

 

68,773

 

—

 

68,773

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EC4011 XN

 

30,000

 

22,685

 

—

 

22,685

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EC5011 XN

 

12,500

 

7,948

 

19

 

7,967

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EC8011 XN

 

2,000

 

1,616

 

8

 

1,624

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EC9011 XN

 

3,000

 

2,040

 

—

 

2,040

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ECD011 XN

 

81,000

 

50,110

 

141

 

50,251

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ECE011 XN

 

35,895

 

25,934

 

1

 

25,936

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ECG011 XN

 

5,000

 

2,686

 

—

 

2,686

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ECI511 XN

 

5,000

 

4,925

 

45

 

4,970

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ECJ011 XN

 

3,000

 

2,637

 

—

 

2,637

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EH1011 XN

 

14,000

 

1,337

 

—

 

1,337

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EH2011 XN

 

2,000

 

358

 

—

 

358

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EH3011 XN

 

35,000

 

5,356

 

—

 

5,356

 

18

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EH4111 XN

 

6,000

 

1,210

 

—

 

1,210

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EH6011 XN

 

15,000

 

1,276

 

—

 

1,276

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EH6211 XN

 

2,000

 

439

 

—

 

439

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EH7011 XN

 

1,000

 

116

 

—

 

116

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EH8011 XN

 

2,000

 

210

 

—

 

210

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EH9011 XN

 

7,494

 

817

 

—

 

817

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EHB011 XN

 

6,016

 

1,166

 

—

 

1,166

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EHCA11 XN

 

11,022

 

1,653

 

—

 

1,653

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EHCB11 XN

 

259,987

 

33,777

 

—

 

33,777

 

47

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EHE011 XN

 

29,000

 

5,771

 

—

 

5,771

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EHE111 XN

 

1,000

 

215

 

—

 

215

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EHE211 XN

 

5,500

 

1,200

 

—

 

1,200

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EHF111 XN

 

65,000

 

13,776

 

—

 

13,776

 

23

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EHG011 XN

 

4,000

 

728

 

—

 

728

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EI0011 XN

 

30,000

 

7,262

 

24

 

7,285

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EJ0011 XN

 

500

 

376

 

—

 

376

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EK0011 XN

 

1,000

 

575

 

0

 

575

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EK1011 XN

 

16,600

 

9,895

 

—

 

9,895

 

13

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EK2011 XN

 

5,481

 

4,847

 

5

 

4,852

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EK3011 XN

 

5,000

 

4,940

 

—

 

4,940

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EK4011 XN

 

45,500

 

30,190

 

—

 

30,190

 

66

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EK5011 XN

 

3,000

 

2,514

 

—

 

2,514

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EK6011 XN

 

1,000

 

660

 

—

 

660

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EK7011 XN

 

2,500

 

2,218

 

8

 

2,225

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EK8011 XN

 

3,000

 

1,977

 

—

 

1,977

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EKA011 XN

 

9,000

 

7,498

 

1

 

7,499

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EKB011 XN

 

9,000

 

7,313

 

—

 

7,313

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EKB111 XN

 

500

 

316

 

—

 

316

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EKD011 XN

 

21,500

 

13,975

 

5

 

13,980

 

13

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EKD211 XN

 

6,000

 

5,270

 

—

 

5,270

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EKD411 XN

 

17,000

 

10,307

 

—

 

10,307

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EKD511 XN

 

267,102

 

213,767

 

174

 

213,942

 

35

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EKD611 XN

 

6,000

 

3,608

 

—

 

3,608

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EKE011 XN

 

1,000

 

716

 

—

 

716

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EL2011 XN

 

3,000

 

2,041

 

—

 

2,041

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EM0111 XN

 

12,500

 

2,352

 

—

 

2,352

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EM2011 XN

 

8,000

 

1,027

 

—

 

1,027

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EM2111 XN

 

10,000

 

1,283

 

—

 

1,283

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EM3011 XN

 

15,740

 

2,082

 

—

 

2,082

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EN0011 XN

 

19,500

 

11,575

 

—

 

11,575

 

13

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EN2011 XN

 

2,000

 

1,364

 

—

 

1,364

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EN3011 XN

 

119,410

 

78,021

 

—

 

78,021

 

19

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EN3211 XN

 

16,000

 

8,646

 

—

 

8,646

 

14

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011EN3311 XN

 

50,000

 

28,016

 

—

 

28,016

 

50

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ET1111 XN

 

8,987

 

—

 

—

 

—

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011GE1011 XN

 

7,940

 

6,270

 

—

 

6,270

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011GE3011 XN

 

7,000

 

4,249

 

3

 

4,252

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011GE4011 XN

 

5,000

 

7,635

 

45

 

7,680

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011GE7011 XN

 

16,779

 

25,672

 

—

 

25,672

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011GG2011 XN

 

1,480

 

—

 

—

 

—

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEC101 XN

 

1,000

 

67

 

—

 

67

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEC301 XN

 

496

 

6

 

0

 

6

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEC501 XN

 

5,000

 

1,089

 

—

 

1,089

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEC901 XN

 

3,001

 

554

 

—

 

554

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HECD01 XN

 

10,000

 

73

 

—

 

73

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEH201 XN

 

10,000

 

1,564

 

—

 

1,564

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEHCA1 XN

 

19,046

 

1,705

 

—

 

1,705

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEHCB1 XN

 

83,030

 

6,716

 

—

 

6,716

 

21

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEHF11 XN

 

2,675

 

646

 

—

 

646

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEK101 XN

 

6,500

 

758

 

—

 

758

 

8

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEK401 XN

 

16,500

 

3,343

 

—

 

3,343

 

24

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEK801 XN

 

2,500

 

454

 

—

 

454

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEKA01 XN

 

4,000

 

695

 

—

 

695

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEKB21 XN

 

1,000

 

180

 

—

 

180

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEKD01 XN

 

2,000

 

409

 

—

 

409

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEKD41 XN

 

5,500

 

617

 

—

 

617

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEKD51 XN

 

12,137

 

2,588

 

—

 

2,588

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEKD61 XN

 

10,989

 

2,098

 

—

 

2,098

 

8

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HEN001 XN

 

1,000

 

651

 

—

 

651

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HGE401 XN

 

2,062

 

232

 

—

 

232

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HGE501 XN

 

10,000

 

1,729

 

—

 

1,729

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HGE901 XN

 

10,000

 

1,038

 

—

 

1,038

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HJA101 XN

 

20,000

 

761

 

—

 

761

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HJG101 XN

 

61,132

 

29,023

 

353

 

29,376

 

23

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HJG301 XN

 

7,950

 

2,101

 

—

 

2,101

 

39

 

TRADITIONAL (OLD UBIC)

 

 

 

 

--------------------------------------------------------------------------------


 

011

 

011HJG601 XN

 

4,000

 

476

 

—

 

476

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HJGD01 XN

 

10,000

 

1,219

 

—

 

1,219

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HJH001 XN

 

16,000

 

1,944

 

—

 

1,944

 

16

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HL0011 XN

 

45,660

 

10,830

 

—

 

10,830

 

25

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HL1011 XN

 

196,985

 

51,051

 

—

 

51,051

 

130

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HL2011 XN

 

1,903

 

189

 

—

 

189

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HL3011 XN

 

2,000

 

179

 

—

 

179

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HL4011 XN

 

300

 

33

 

—

 

33

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HL7011 XN

 

4,349

 

491

 

—

 

491

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HL8011 XN

 

2,000

 

26

 

—

 

26

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HL9011 XN

 

26,448

 

2,648

 

—

 

2,648

 

11

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLA011 XN

 

1,023

 

75

 

—

 

75

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLA2B1 XN

 

5,000

 

86

 

—

 

86

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLB011 XN

 

66,195

 

2,432

 

—

 

2,432

 

16

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLD001 XN

 

1,250

 

147

 

—

 

147

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLD011 XN

 

6,522

 

419

 

—

 

419

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLD401 XN

 

1,000

 

36

 

—

 

36

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLD501 XN

 

23,000

 

2,033

 

—

 

2,033

 

24

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLE0C1 XN

 

9,000

 

337

 

—

 

337

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLF0C1 XN

 

4,267

 

317

 

—

 

317

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLI011 XN

 

1,642

 

752

 

—

 

752

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLJ011 XN

 

5,500

 

3,257

 

—

 

3,257

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLK011 XN

 

6,552

 

242

 

—

 

242

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HLL011 XN

 

8,400

 

116

 

—

 

116

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HML201 XN

 

22,000

 

2,407

 

—

 

2,407

 

22

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HMM4A1 XN

 

5,000

 

414

 

—

 

414

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HMM4B1 XN

 

52,846

 

2,561

 

—

 

2,561

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HMM5B1 XN

 

3,000

 

20

 

—

 

20

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HMMF01 XN

 

634,699

 

31,586

 

—

 

31,586

 

32

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA011 XN

 

10,000

 

4,121

 

—

 

4,121

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA031 XN

 

4,000

 

760

 

—

 

760

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA061 XN

 

10,500

 

938

 

—

 

938

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA101 XN

 

2,000

 

197

 

—

 

197

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA111 XN

 

4,546

 

146

 

—

 

146

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA171 XN

 

500

 

171

 

—

 

171

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA191 XN

 

4,000

 

269

 

—

 

269

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA241 XN

 

1,000

 

386

 

—

 

386

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA551 XN

 

2,260

 

658

 

—

 

658

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWA601 XN

 

2,000

 

155

 

—

 

155

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAA01 XN

 

6,357

 

1,203

 

—

 

1,203

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAA21 XN

 

3,000

 

351

 

—

 

351

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAB01 XN

 

44,477

 

7,447

 

—

 

7,447

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAC11 XN

 

68,176

 

9,827

 

—

 

9,827

 

20

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAC21 XN

 

2,000

 

229

 

—

 

229

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAD01 XN

 

12,787

 

3,323

 

—

 

3,323

 

12

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAD21 XN

 

6,000

 

2,879

 

—

 

2,879

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAD61 XN

 

1,000

 

107

 

—

 

107

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAD71 XN

 

33,000

 

7,588

 

—

 

7,588

 

33

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAE01 XN

 

3,000

 

480

 

—

 

480

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAE11 XN

 

1,000

 

302

 

—

 

302

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAF01 XN

 

10,788

 

1,357

 

—

 

1,357

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAF11 XN

 

1,503

 

499

 

—

 

499

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAF21 XN

 

3,000

 

2,414

 

—

 

2,414

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAF51 XN

 

239

 

43

 

—

 

43

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAG01 XN

 

270,801

 

56,375

 

—

 

56,375

 

289

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAG11 XN

 

3,000

 

306

 

—

 

306

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAG61 XN

 

24,000

 

3,274

 

—

 

3,274

 

22

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAG91 XN

 

49,200

 

13,223

 

—

 

13,223

 

41

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAI01 XN

 

76,489

 

1,212

 

—

 

1,212

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAI11 XN

 

39,808

 

283

 

—

 

283

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAJ01 XN

 

20,570

 

5

 

—

 

5

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAOA1 XN

 

29,725

 

2,936

 

—

 

2,936

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAOB1 XN

 

30,000

 

5,641

 

—

 

5,641

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAPB1 XN

 

106,240

 

8,011

 

—

 

8,011

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAQA1 XN

 

116,974

 

9,316

 

—

 

9,316

 

23

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWAQB1 XN

 

442,636

 

68,133

 

—

 

68,133

 

139

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWARA1 XN

 

660,220

 

40,691

 

—

 

40,691

 

57

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWARB1 XN

 

10,000

 

769

 

—

 

769

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWARC1 XN

 

414,176

 

20,185

 

—

 

20,185

 

38

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWB0B1 XN

 

29,958

 

7,496

 

—

 

7,496

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWD0A1 XN

 

8,665

 

947

 

—

 

947

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWD0B1 XN

 

84,559

 

7,646

 

—

 

7,646

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWE201 XN

 

7,874

 

1,739

 

—

 

1,739

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWE501 XN

 

3,000

 

634

 

—

 

634

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWE901 XN

 

7,000

 

1,423

 

—

 

1,423

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWEA01 XN

 

13,000

 

570

 

—

 

570

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWEA11 XN

 

1,000

 

234

 

—

 

234

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWEFA1 XN

 

59,857

 

6,584

 

—

 

6,584

 

17

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWEFB1 XN

 

30,920

 

7,707

 

—

 

7,707

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWEGA1 XN

 

72,500

 

3,677

 

—

 

3,677

 

13

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWEGB1 XN

 

5,000

 

290

 

—

 

290

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWEI11 XN

 

3,000

 

736

 

—

 

736

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWF0B1 XN

 

10,000

 

1,087

 

—

 

1,087

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWG201 XN

 

2,607

 

1,233

 

—

 

1,233

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWG301 XN

 

1,000

 

191

 

—

 

191

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWG611 XN

 

1,000

 

294

 

—

 

294

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWG901 XN

 

1,502

 

127

 

—

 

127

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGD01 XN

 

14,000

 

3,955

 

—

 

3,955

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGE01 XN

 

7,000

 

859

 

—

 

859

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGE21 XN

 

3,000

 

293

 

—

 

293

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGG01 XN

 

17,244

 

4,843

 

—

 

4,843

 

13

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGH41 XN

 

1,000

 

270

 

—

 

270

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGH51 XN

 

6,876

 

1,686

 

—

 

1,686

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGI01 XN

 

924

 

2

 

—

 

2

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGJA1 XN

 

65,129

 

11,180

 

—

 

11,180

 

18

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGJB1 XN

 

109,725

 

15,085

 

—

 

15,085

 

49

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGKA1 XN

 

27,170

 

7,378

 

—

 

7,378

 

11

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGKB1 XN

 

60,537

 

12,439

 

—

 

12,439

 

36

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGL01 XN

 

13,932

 

3,169

 

—

 

3,169

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGM01 XN

 

11,709

 

6,119

 

—

 

6,119

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGP01 XN

 

2,000

 

1,178

 

—

 

1,178

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGS01 XN

 

5,000

 

1,778

 

—

 

1,778

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGT01 XN

 

11,500

 

5,465

 

—

 

5,465

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGT31 XN

 

4,000

 

1,842

 

—

 

1,842

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWGT41 XN

 

1,000

 

577

 

—

 

577

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWH001 XN

 

5,698

 

575

 

—

 

575

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWH101 XN

 

30,307

 

13,048

 

—

 

13,048

 

8

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWK001 XN

 

3,000

 

1,295

 

—

 

1,295

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWK101 XN

 

2,891

 

466

 

—

 

466

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWK401 XN

 

500

 

46

 

—

 

46

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWK501 XN

 

600

 

204

 

—

 

204

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWK611 XN

 

2,000

 

263

 

—

 

263

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWKD01 XN

 

2,000

 

398

 

—

 

398

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWKE01 XN

 

650

 

29

 

—

 

29

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWL001 XN

 

1,551

 

804

 

—

 

804

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWP001 XN

 

2,000

 

816

 

—

 

816

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWR101 XN

 

10,000

 

4,416

 

—

 

4,416

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWR2B1 XN

 

7,000

 

199

 

—

 

199

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011HWR321 XN

 

32,300

 

6,734

 

—

 

6,734

 

36

 

TRADITIONAL (OLD UBIC)

 

 

 

 

--------------------------------------------------------------------------------


 

011

 

011JA0011 XN

 

73,140

 

48,388

 

—

 

48,388

 

17

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JA1011 XN

 

142,000

 

95,348

 

—

 

95,348

 

13

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JA3011 XN

 

197,000

 

112,047

 

—

 

112,047

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JCD111 XN

 

48,450

 

450

 

—

 

450

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JCE111 XN

 

55,015

 

770

 

—

 

770

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JCE211 XN

 

51,650

 

600

 

—

 

600

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JCSA11 XN

 

78,500

 

425

 

—

 

425

 

19

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JCSB11 XN

 

70,425

 

498

 

—

 

498

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JCTA11 XN

 

19,200

 

108

 

—

 

108

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JCTB11 XN

 

64,200

 

410

 

—

 

410

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG0011 XN

 

269,480

 

195,289

 

—

 

195,289

 

339

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG0111 XN

 

67,275

 

48,842

 

—

 

48,842

 

93

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG1011 XN

 

392,404

 

226,850

 

—

 

226,850

 

109

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG2011 XN

 

7,000

 

4,568

 

—

 

4,568

 

8

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG3011 XN

 

56,900

 

43,631

 

27

 

43,658

 

195

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG4011 XN

 

3,700

 

3,239

 

—

 

3,239

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG5011 XN

 

1,000

 

894

 

—

 

894

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG6011 XN

 

2,500

 

1,335

 

—

 

1,335

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG7011 XN

 

3,950

 

2,997

 

—

 

2,997

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JG9211 XN

 

6,000

 

4,369

 

—

 

4,369

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JGA011 XN

 

5,000

 

3,087

 

—

 

3,087

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JGB011 XN

 

6,000

 

4,644

 

—

 

4,644

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JGD011 XN

 

45,000

 

30,019

 

—

 

30,019

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JGE011 XN

 

10,000

 

7,416

 

—

 

7,416

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JGF011 XN

 

17,000

 

11,101

 

—

 

11,101

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JGH011 XN

 

62,500

 

45,057

 

—

 

45,057

 

12

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JGI011 XN

 

17,000

 

13,701

 

24

 

13,725

 

11

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JH0011 XN

 

26,500

 

16,627

 

2

 

16,629

 

25

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011JH1011 XN

 

38,500

 

31,244

 

—

 

31,244

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011LB0011 XN

 

7,000

 

65

 

—

 

65

 

14

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011LB1011 XN

 

1,000

 

346

 

—

 

346

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011LC0011 XN

 

2,250,000

 

3,264

 

—

 

3,264

 

150

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011LD2011 XN

 

2,500

 

10

 

—

 

10

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011LD4011 XN

 

5,000

 

332

 

15

 

347

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011LD5011 XN

 

26,000

 

2,579

 

38

 

2,617

 

26

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ME5F11 XN

 

1,068,000

 

174,764

 

—

 

174,764

 

75

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ME5M11 XN

 

1,124,100

 

266,602

 

—

 

266,602

 

61

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MEF111 XN

 

3,456,320

 

1,248,867

 

845

 

1,249,712

 

544

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MEF311 XN

 

68,500

 

21,109

 

18

 

21,127

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MEM111 XN

 

1,381,810

 

462,735

 

—

 

462,735

 

222

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MEM311 XN

 

29,000

 

8,417

 

—

 

8,417

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MEU111 XN

 

30,000

 

10,328

 

—

 

10,328

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ML0011 XN

 

12,500

 

5,550

 

—

 

5,550

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ML1011 XN

 

4,500

 

2,477

 

—

 

2,477

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011ML2011 XN

 

88,000

 

43,475

 

—

 

43,475

 

79

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM0011 XN

 

50,000

 

33,440

 

—

 

33,440

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM1011 XN

 

23,600

 

8,370

 

—

 

8,370

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM2011 XN

 

10,000

 

7,690

 

11

 

7,701

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM3011 XN

 

10,000

 

5,730

 

—

 

5,730

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM4A11 XN

 

123,997

 

24,696

 

2

 

24,698

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM4B11 XN

 

513,000

 

96,419

 

59

 

96,478

 

62

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM5A11 XN

 

47,010

 

13,946

 

—

 

13,946

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM5B11 XN

 

73,150

 

40,374

 

—

 

40,374

 

19

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM7011 XN

 

12,500

 

2,973

 

—

 

2,973

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM8011 XN

 

33,000

 

25,606

 

—

 

25,606

 

18

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM8111 XN

 

10,150

 

6,677

 

—

 

6,677

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM9011 XN

 

13,000

 

10,311

 

—

 

10,311

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM9111 XN

 

10,000

 

7,440

 

—

 

7,440

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MM9211 XN

 

10,000

 

6,930

 

—

 

6,930

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MMA011 XN

 

429,500

 

273,233

 

—

 

273,233

 

121

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MMA111 XN

 

26,000

 

20,338

 

—

 

20,338

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MMB011 XN

 

1,436,669

 

198,902

 

—

 

198,902

 

104

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MME011 XN

 

47,730

 

5,203

 

—

 

5,203

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011MMF011 XN

 

6,994,000

 

615,184

 

651

 

615,835

 

352

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEC501 XN

 

3,847

 

2,176

 

556

 

2,732

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEC601 XN

 

1,398

 

1,162

 

—

 

1,162

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEC901 XN

 

3,369

 

2,019

 

518

 

2,537

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PECA01 XN

 

2,000

 

1,318

 

288

 

1,606

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PECB01 XN

 

367,500

 

219,143

 

77,793

 

296,935

 

133

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PECC01 XN

 

269,500

 

159,581

 

55,292

 

214,873

 

77

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PECE01 XN

 

2,327

 

1,493

 

239

 

1,732

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PECG01 XN

 

1,268

 

621

 

130

 

752

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PECH01 XN

 

642

 

456

 

170

 

627

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEH601 XN

 

2,796

 

2,170

 

—

 

2,170

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEHCB1 XN

 

21,398

 

13,827

 

982

 

14,809

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEHF11 XN

 

2,605

 

1,333

 

225

 

1,558

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEKD01 XN

 

709

 

409

 

31

 

440

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEKD51 XN

 

13,937

 

11,320

 

327

 

11,648

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEL101 XN

 

22,500

 

13,848

 

4,643

 

18,490

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEM301 XN

 

3,836

 

2,673

 

113

 

2,787

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEO001 XN

 

16,000

 

9,747

 

4,850

 

14,597

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEO101 XN

 

13,150

 

6,979

 

5,133

 

12,113

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEP001 XN

 

7,000

 

4,833

 

22

 

4,854

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEP101 XN

 

68,334

 

52,463

 

1,427

 

53,890

 

69

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEP201 XN

 

9,500

 

6,929

 

565

 

7,494

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEQ101 XN

 

414,940

 

319,311

 

16,091

 

335,401

 

214

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEQ201 XN

 

183,089

 

110,482

 

39,325

 

149,808

 

133

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEQ301 XN

 

3,358

 

2,096

 

782

 

2,878

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PEQ401 XN

 

7,000

 

4,865

 

389

 

5,254

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PGE231 XN

 

4,761

 

3,775

 

—

 

3,775

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PGE301 XN

 

5,927

 

4,700

 

—

 

4,700

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PGG0A1 XN

 

8,619

 

4,878

 

728

 

5,606

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PJA001 XN

 

681

 

579

 

34

 

613

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PJA101 XN

 

15,452

 

11,963

 

2

 

11,966

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PJA201 XN

 

36,000

 

32,969

 

25

 

32,994

 

36

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PJA301 XN

 

89,926

 

56,286

 

193

 

56,480

 

12

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PJG101 XN

 

545,479

 

378,394

 

506

 

378,900

 

151

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PJG301 XN

 

1,500

 

1,383

 

4

 

1,387

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PJG501 XN

 

500

 

463

 

2

 

465

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PJGE01 XN

 

4,659

 

2,191

 

3

 

2,194

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PJGI01 XN

 

2,788

 

2,116

 

3

 

2,119

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PME5F1 XN

 

103,339

 

39,941

 

—

 

39,941

 

30

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PME5M1 XN

 

134,595

 

33,071

 

397

 

33,469

 

38

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMEF11 XN

 

29,167

 

19,220

 

0

 

19,221

 

25

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMEF31 XN

 

1,571

 

996

 

—

 

996

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMEM11 XN

 

11,894

 

8,261

 

72

 

8,332

 

26

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMEM31 XN

 

88

 

55

 

1

 

56

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PML201 XN

 

466

 

279

 

0

 

280

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMM001 XN

 

6,281

 

5,588

 

—

 

5,588

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMM4A1 XN

 

367

 

302

 

—

 

302

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMM4B1 XN

 

8,945

 

5,283

 

30

 

5,313

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMM5A1 XN

 

3,076

 

2,170

 

—

 

2,170

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMM5B1 XN

 

4,495

 

2,858

 

18

 

2,876

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMM801 XN

 

1,317

 

1,192

 

18

 

1,211

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMMA01 XN

 

200,099

 

164,972

 

12,005

 

176,976

 

196

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMMA11 XN

 

59,285

 

54,890

 

2,035

 

56,925

 

69

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMMB01 XN

 

147,846

 

62,370

 

—

 

62,370

 

80

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PMMF01 XN

 

64,252

 

17,937

 

18

 

17,955

 

28

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA011 XN

 

1,104

 

1,014

 

—

 

1,014

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

 

--------------------------------------------------------------------------------

 

011

 

011PWA021 XN

 

4,674

 

4,500

 

11

 

4,511

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA031 XN

 

29,500

 

21,289

 

—

 

21,289

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA041 XN

 

14,673

 

10,248

 

10

 

10,258

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA061 XN

 

23,799

 

20,312

 

2

 

20,314

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA101 XN

 

1,064

 

924

 

3

 

926

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA121 XN

 

47,160

 

36,990

 

75

 

37,065

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA141 XN

 

3,876

 

2,833

 

—

 

2,833

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA151 XN

 

2,908

 

2,713

 

—

 

2,713

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA201 XN

 

2,103

 

1,843

 

—

 

1,843

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA211 XN

 

15,435

 

14,391

 

7

 

14,398

 

13

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA261 XN

 

18,743

 

14,572

 

17

 

14,589

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA271 XN

 

1,420,020

 

1,076,531

 

90

 

1,076,621

 

972

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA281 XN

 

43,738

 

27,679

 

106

 

27,785

 

21

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA291 XN

 

78,443

 

59,971

 

109

 

60,079

 

44

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA301 XN

 

216,963

 

148,952

 

358

 

149,310

 

107

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA311 XN

 

198,698

 

154,698

 

—

 

154,698

 

93

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA321 XN

 

4,013

 

2,334

 

6

 

2,339

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA331 XN

 

25,707

 

14,139

 

75

 

14,214

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA341 XN

 

19,881

 

12,094

 

21

 

12,115

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA351 XN

 

112,782

 

90,523

 

81

 

90,604

 

86

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA361 XN

 

23,176

 

19,109

 

7

 

19,116

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA371 XN

 

2,360

 

2,049

 

3

 

2,053

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA381 XN

 

15,000

 

11,893

 

—

 

11,893

 

30

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA391 XN

 

27,862

 

14,679

 

12

 

14,691

 

16

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA411 XN

 

321

 

272

 

—

 

272

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA421 XN

 

18,174

 

14,663

 

—

 

14,663

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA431 XN

 

118,237

 

83,953

 

78

 

84,031

 

50

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA441 XN

 

133,877

 

104,259

 

—

 

104,259

 

90

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA451 XN

 

10,907

 

8,008

 

21

 

8,028

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA461 XN

 

10,000

 

6,400

 

10

 

6,410

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA471 XN

 

13,903

 

9,397

 

6

 

9,402

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA491 XN

 

16,000

 

13,524

 

16

 

13,540

 

31

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA501 XN

 

123,508

 

66,803

 

13,360

 

80,163

 

35

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA531 XN

 

3,082

 

2,833

 

8

 

2,841

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA581 XN

 

6,873

 

5,190

 

8

 

5,198

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA601 XN

 

2,118

 

1,736

 

—

 

1,736

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA631 XN

 

5,890

 

3,213

 

535

 

3,748

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWA671 XN

 

19,179

 

16,738

 

21

 

16,759

 

17

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAA01 XN

 

5,750

 

4,002

 

22

 

4,024

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAA11 XN

 

8,109

 

6,309

 

8

 

6,317

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAB01 XN

 

19,989

 

13,984

 

20

 

14,004

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAB11 XN

 

11,559

 

9,322

 

15

 

9,337

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAC11 XN

 

78,528

 

65,954

 

50

 

66,003

 

20

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAC21 XN

 

4,517

 

4,454

 

—

 

4,454

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAD11 XN

 

2,225

 

1,940

 

42

 

1,982

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAD41 XN

 

844

 

724

 

19

 

744

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAD71 XN

 

883

 

827

 

1

 

828

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAE01 XN

 

794

 

688

 

—

 

688

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAF01 XN

 

1,014

 

530

 

32

 

562

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAF41 XN

 

872

 

689

 

—

 

689

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAF51 XN

 

1,500

 

1,416

 

—

 

1,416

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAG01 XN

 

17,607

 

14,587

 

12

 

14,599

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAG11 XN

 

10,074

 

8,741

 

5

 

8,746

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAG21 XN

 

2,508

 

2,013

 

68

 

2,081

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAG61 XN

 

6,692

 

5,412

 

200

 

5,612

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAG91 XN

 

24,261

 

20,937

 

22

 

20,958

 

11

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAGA1 XN

 

1,818

 

1,630

 

39

 

1,669

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAI01 XN

 

472,362

 

247,015

 

—

 

247,015

 

259

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAI11 XN

 

339,379

 

185,984

 

—

 

185,984

 

199

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAJ01 XN

 

202,517

 

104,000

 

—

 

104,000

 

47

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAJ11 XN

 

148,464

 

81,400

 

—

 

81,400

 

35

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAK01 XN

 

71,351

 

46,310

 

—

 

46,310

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAK11 XN

 

6,051

 

3,397

 

—

 

3,397

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAL01 XN

 

43,822

 

24,950

 

3,804

 

28,754

 

28

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAL11 XN

 

32,580

 

26,305

 

1,832

 

28,137

 

26

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAM01 XN

 

22,414

 

13,183

 

499

 

13,682

 

20

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAM11 XN

 

32,045

 

26,821

 

1,191

 

28,012

 

35

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWANF1 XN

 

2,737

 

2,100

 

—

 

2,100

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWANM1 XN

 

595

 

391

 

2

 

393

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAOA1 XN

 

14,590

 

12,064

 

12

 

12,075

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAOB1 XN

 

8,920

 

7,225

 

16

 

7,241

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAPA1 XN

 

4,853

 

3,733

 

20

 

3,753

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAPB1 XN

 

21,001

 

15,783

 

—

 

15,783

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAQA1 XN

 

27,474

 

17,136

 

—

 

17,136

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWAQB1 XN

 

82,070

 

65,621

 

—

 

65,621

 

23

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWARA1 XN

 

61,378

 

44,393

 

62

 

44,455

 

20

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWARC1 XN

 

28,850

 

20,651

 

19

 

20,670

 

17

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWB0A1 XN

 

651

 

651

 

—

 

651

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWB0B1 XN

 

6,256

 

4,396

 

—

 

4,396

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWC101 XN

 

8,078

 

7,328

 

10

 

7,338

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWD0A1 XN

 

5,916

 

3,992

 

20

 

4,012

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWD0B1 XN

 

2,434

 

1,452

 

—

 

1,452

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWE001 XN

 

1,128

 

889

 

—

 

889

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWE201 XN

 

3,000

 

2,290

 

—

 

2,290

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWE401 XN

 

19,772

 

10,505

 

—

 

10,505

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWE901 XN

 

1,296

 

826

 

4

 

830

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWEFA1 XN

 

1,471

 

1,071

 

—

 

1,071

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWEFB1 XN

 

9,270

 

5,933

 

—

 

5,933

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWEGA1 XN

 

4,691

 

2,329

 

4

 

2,333

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWF0B1 XN

 

2,708

 

2,060

 

1

 

2,061

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWF401 XN

 

2,273

 

1,999

 

2

 

2,001

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWG201 XN

 

6,240

 

3,493

 

—

 

3,493

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWG901 XN

 

50,741

 

30,335

 

45

 

30,380

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGE01 XN

 

4,227

 

2,630

 

8

 

2,638

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGE21 XN

 

714

 

433

 

—

 

433

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGF01 XN

 

113,508

 

77,661

 

165

 

77,826

 

26

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGF11 XN

 

50,996

 

33,029

 

53

 

33,082

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGG01 XN

 

3,057

 

2,426

 

—

 

2,426

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGH41 XN

 

1,000

 

555

 

33

 

588

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGH51 XN

 

2,414

 

1,714

 

—

 

1,714

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGJA1 XN

 

5,000

 

2,305

 

15

 

2,320

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGJB1 XN

 

1,203

 

727

 

—

 

727

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGKA1 XN

 

2,843

 

2,568

 

2

 

2,570

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGKB1 XN

 

21,981

 

15,194

 

25

 

15,219

 

14

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGL01 XN

 

10,370

 

6,128

 

20

 

6,148

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGM01 XN

 

2,338

 

1,944

 

8

 

1,952

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWGQ21 XN

 

2,295

 

1,369

 

3

 

1,372

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWH101 XN

 

174,994

 

116,468

 

182

 

116,651

 

57

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWH211 XN

 

4,316

 

3,766

 

—

 

3,766

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWK401 XN

 

-

 

-

 

—

 

-

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWKG01 XN

 

4,500

 

3,709

 

3

 

3,712

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWKH01 XN

 

73,112

 

56,963

 

95

 

57,059

 

76

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWKI01 XN

 

185,518

 

155,667

 

664

 

156,331

 

211

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWKJ01 XN

 

180,443

 

142,001

 

119

 

142,121

 

142

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWKK01 XN

 

112,930

 

100,304

 

56

 

100,360

 

88

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWL001 XN

 

1,198

 

1,069

 

—

 

1,069

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWR101 XN

 

4,071

 

2,981

 

—

 

2,981

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWR111 XN

 

2,739

 

2,369

 

—

 

2,369

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011PWR311 XN

 

2,412

 

2,292

 

2

 

2,294

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

 

--------------------------------------------------------------------------------


 

011

 

011PWR321 XN

 

500

 

—

 

—

 

—

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011UAA113 XN

 

—

 

—

 

—

 

—

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011UAA213 XN

 

414,252

 

—

 

—

 

—

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011UAB113 XN

 

125,000

 

—

 

—

 

—

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA0011 XN

 

1,000

 

749

 

—

 

749

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA0111 XN

 

50,000

 

38,460

 

—

 

38,460

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA0311 XN

 

213,374

 

152,753

 

1

 

152,755

 

26

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA0411 XN

 

10,000

 

4,190

 

—

 

4,190

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA0511 XN

 

20,000

 

7,854

 

—

 

7,854

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA0611 XN

 

166,380

 

111,792

 

—

 

111,792

 

53

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA0811 XN

 

36,337

 

22,825

 

1

 

22,826

 

13

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA1011 XN

 

57,000

 

34,443

 

25

 

34,468

 

27

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA1111 XN

 

13,000

 

8,669

 

—

 

8,669

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA1211 XN

 

50,000

 

32,775

 

—

 

32,775

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA1311 XN

 

25,000

 

15,250

 

—

 

15,250

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA1411 XN

 

95,000

 

77,300

 

—

 

77,300

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA1711 XN

 

5,000

 

3,745

 

—

 

3,745

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA1811 XN

 

6,123

 

4,283

 

—

 

4,283

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA1911 XN

 

7,000

 

4,626

 

—

 

4,626

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA2011 XN

 

53,000

 

32,989

 

44

 

33,033

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA2111 XN

 

6,120

 

5,095

 

—

 

5,095

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA2211 XN

 

13,500

 

10,301

 

—

 

10,301

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA2411 XN

 

6,000

 

3,697

 

—

 

3,697

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA2511 XN

 

7,000

 

4,650

 

—

 

4,650

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA5211 XN

 

500

 

401

 

—

 

401

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA5311 XN

 

4,000

 

3,165

 

—

 

3,165

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA5411 XN

 

5,000

 

2,961

 

—

 

2,961

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA5511 XN

 

6,000

 

3,828

 

—

 

3,828

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA5711 XN

 

5,000

 

4,220

 

—

 

4,220

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA5811 XN

 

7,000

 

5,057

 

—

 

5,057

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA6011 XN

 

13,000

 

9,126

 

—

 

9,126

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA6211 XN

 

25,000

 

20,500

 

—

 

20,500

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA6411 XN

 

100,000

 

26,200

 

—

 

26,200

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA6511 XN

 

25,000

 

8,125

 

—

 

8,125

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA6611 XN

 

10,000

 

3,240

 

—

 

3,240

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WA6711 XN

 

378,004

 

250,283

 

—

 

250,283

 

142

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAA011 XN

 

256,211

 

169,951

 

15

 

169,966

 

28

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAA111 XN

 

49,540

 

35,116

 

4

 

35,120

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAA211 XN

 

25,000

 

19,850

 

—

 

19,850

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAB011 XN

 

450,000

 

292,837

 

166

 

293,002

 

79

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAB111 XN

 

108,863

 

73,072

 

1

 

73,073

 

20

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAC011 XN

 

11,149

 

7,793

 

—

 

7,793

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAC111 XN

 

1,075,381

 

703,314

 

16

 

703,330

 

238

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAC211 XN

 

204,000

 

147,284

 

36

 

147,320

 

29

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAD011 XN

 

258,523

 

175,532

 

43

 

175,575

 

110

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAD111 XN

 

1,848

 

1,569

 

—

 

1,569

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAD211 XN

 

27,000

 

20,271

 

—

 

20,271

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAD311 XN

 

2,000

 

1,262

 

—

 

1,262

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAD411 XN

 

82,000

 

61,170

 

—

 

61,170

 

14

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAD511 XN

 

3,000

 

2,404

 

—

 

2,404

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAD611 XN

 

58,000

 

44,183

 

—

 

44,183

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAD711 XN

 

47,500

 

34,712

 

—

 

34,712

 

45

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAD911 XN

 

49,000

 

37,551

 

—

 

37,551

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAE011 XN

 

2,000

 

1,254

 

—

 

1,254

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAE111 XN

 

3,500

 

2,763

 

—

 

2,763

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAF011 XN

 

66,000

 

42,513

 

—

 

42,513

 

29

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAF111 XN

 

12,500

 

9,542

 

—

 

9,542

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAF211 XN

 

6,000

 

4,950

 

—

 

4,950

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAF311 XN

 

1,000

 

645

 

—

 

645

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAF411 XN

 

9,000

 

6,709

 

3

 

6,712

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAF511 XN

 

13,549

 

9,722

 

—

 

9,722

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAG011 XN

 

841,231

 

592,687

 

—

 

592,687

 

674

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAG111 XN

 

232,500

 

170,075

 

—

 

170,075

 

60

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAG211 XN

 

186,000

 

133,733

 

—

 

133,733

 

27

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAG611 XN

 

59,000

 

26,022

 

—

 

26,022

 

53

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAG711 XN

 

74,500

 

55,344

 

10

 

55,354

 

18

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAG811 XN

 

7,000

 

4,979

 

1

 

4,980

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAG911 XN

 

269,985

 

188,606

 

25

 

188,631

 

162

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAGA11 XN

 

148,986

 

114,504

 

0

 

114,504

 

30

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAI011 XN

 

4,660,596

 

1,675,769

 

—

 

1,675,769

 

480

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAI111 XN

 

5,302,515

 

2,217,317

 

—

 

2,217,317

 

604

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAJ011 XN

 

3,963,177

 

1,310,290

 

—

 

1,310,290

 

126

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAJ111 XN

 

1,965,165

 

607,088

 

—

 

607,088

 

68

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAK011 XN

 

1,724,218

 

769,110

 

—

 

769,110

 

16

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAK111 XN

 

500,000

 

128,900

 

—

 

128,900

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAL011 XN

 

259,000

 

98,813

 

—

 

98,813

 

32

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAL111 XN

 

41,700

 

23,150

 

—

 

23,150

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAM011 XN

 

320,155

 

110,100

 

—

 

110,100

 

44

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAM111 XN

 

202,124

 

115,583

 

—

 

115,583

 

37

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WANF11 XN

 

870,522

 

298,723

 

—

 

298,723

 

107

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WANM11 XN

 

472,760

 

154,659

 

—

 

154,659

 

44

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAOA11 XN

 

47,518

 

28,330

 

—

 

28,330

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAOB11 XN

 

215,060

 

144,345

 

10

 

144,355

 

37

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAPA11 XN

 

100,000

 

44,180

 

76

 

44,256

 

9

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAPB11 XN

 

611,000

 

349,032

 

449

 

349,481

 

50

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAQA11 XN

 

499,477

 

238,332

 

103

 

238,435

 

106

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WAQB11 XN

 

1,808,301

 

925,820

 

412

 

926,232

 

424

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WARA11 XN

 

4,368,567

 

1,745,910

 

448

 

1,746,358

 

328

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WARC11 XN

 

2,842,909

 

1,256,931

 

723

 

1,257,655

 

334

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WARX11 XN

 

211,664

 

24,823

 

—

 

24,823

 

22

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WB0B11 XN

 

186,695

 

121,140

 

34

 

121,174

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WC0011 XN

 

10,000

 

7,010

 

—

 

7,010

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WD0A11 XN

 

85,000

 

45,485

 

22

 

45,507

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WD0B11 XN

 

435,000

 

224,530

 

6

 

224,536

 

21

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WE0011 XN

 

10,000

 

3,569

 

5

 

3,574

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WE1011 XN

 

64,758

 

51,680

 

593

 

52,273

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WE2011 XN

 

27,000

 

20,901

 

50

 

20,951

 

21

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WE3011 XN

 

13,000

 

9,029

 

27

 

9,056

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WE4011 XN

 

23,000

 

14,132

 

13

 

14,144

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WE5011 XN

 

1,000

 

786

 

3

 

789

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WE7011 XN

 

830

 

658

 

36

 

694

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WE8011 XN

 

500

 

346

 

35

 

381

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WE9011 XN

 

18,000

 

12,625

 

16

 

12,641

 

14

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEA011 XN

 

15,058

 

10,305

 

50

 

10,355

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEA111 XN

 

1,000

 

843

 

2

 

845

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEB011 XN

 

3,000

 

2,740

 

3

 

2,743

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEC011 XN

 

143,500

 

105,726

 

114

 

105,840

 

27

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WED011 XN

 

1,000

 

890

 

—

 

890

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WED111 XN

 

32,000

 

23,732

 

28

 

23,760

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WED211 XN

 

4,000

 

3,484

 

13

 

3,497

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEFA11 XN

 

125,000

 

59,922

 

28

 

59,950

 

27

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEFB11 XN

 

219,000

 

134,199

 

182

 

134,381

 

43

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEGA11 XN

 

177,500

 

42,075

 

—

 

42,075

 

34

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEGB11 XN

 

25,000

 

11,965

 

—

 

11,965

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEI011 XN

 

7,000

 

5,619

 

4

 

5,623

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEI111 XN

 

35,000

 

26,758

 

23

 

26,781

 

12

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEI211 XN

 

10,000

 

8,645

 

10

 

8,655

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WEI511 XN

 

2,000

 

1,714

 

—

 

1,714

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WF0B11 XN

 

15,000

 

9,484

 

—

 

9,484

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

 

--------------------------------------------------------------------------------


 

011

 

011WF1A11 XN

 

36,000

 

17,385

 

330

 

17,715

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WF1B11 XN

 

12,000

 

6,421

 

—

 

6,421

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WF2011 XN

 

4,000

 

3,348

 

—

 

3,348

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WF4011 XN

 

14,000

 

9,594

 

—

 

9,594

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG0011 XN

 

8,000

 

4,229

 

11

 

4,240

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG1011 XN

 

66,989

 

49,381

 

51

 

49,432

 

26

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG2011 XN

 

109,931

 

75,502

 

93

 

75,594

 

30

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG3011 XN

 

26,000

 

20,152

 

267

 

20,419

 

10

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG5011 XN

 

155,800

 

98,301

 

52

 

98,353

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG6011 XN

 

2,000

 

1,333

 

3

 

1,336

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG6111 XN

 

10,000

 

6,092

 

4

 

6,096

 

8

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG7011 XN

 

16,500

 

11,261

 

151

 

11,412

 

11

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG8011 XN

 

11,324

 

8,818

 

—

 

8,818

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WG9011 XN

 

189,066

 

112,007

 

300

 

112,307

 

57

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGA011 XN

 

2,000

 

1,131

 

6

 

1,137

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGB011 XN

 

8,000

 

6,091

 

10

 

6,101

 

8

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGC011 XN

 

3,301

 

1,426

 

—

 

1,426

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGD011 XN

 

94,500

 

61,458

 

148

 

61,606

 

71

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGE011 XN

 

58,000

 

39,442

 

99

 

39,541

 

58

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGE111 XN

 

26,000

 

14,966

 

63

 

15,029

 

16

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGE211 XN

 

97,500

 

62,794

 

168

 

62,962

 

33

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGF011 XN

 

559,796

 

389,510

 

575

 

390,085

 

170

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGF111 XN

 

564,947

 

384,194

 

774

 

384,968

 

142

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGG011 XN

 

809,025

 

540,028

 

1,168

 

541,196

 

298

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGG111 XN

 

5,000

 

3,663

 

18

 

3,681

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGH011 XN

 

30,000

 

19,905

 

52

 

19,957

 

30

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGH111 XN

 

10,000

 

5,812

 

4

 

5,816

 

8

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGH311 XN

 

13,500

 

10,307

 

11

 

10,318

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGH411 XN

 

52,000

 

35,375

 

73

 

35,448

 

30

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGH511 XN

 

259,535

 

175,595

 

395

 

175,990

 

200

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGI011 XN

 

8,000

 

5,062

 

5

 

5,067

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGJA11 XN

 

322,285

 

157,610

 

450

 

158,060

 

83

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGJB11 XN

 

621,288

 

362,652

 

714

 

363,366

 

170

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGKA11 XN

 

138,353

 

110,162

 

116

 

110,278

 

76

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGKB11 XN

 

454,697

 

328,264

 

493

 

328,757

 

204

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGL011 XN

 

72,220

 

53,329

 

207

 

53,536

 

12

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGM011 XN

 

9,039

 

6,886

 

17

 

6,903

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGN011 XN

 

29,139

 

19,798

 

1,607

 

21,405

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGO011 XN

 

50,888

 

20,000

 

16,083

 

36,083

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGP011 XN

 

65,152

 

45,069

 

67

 

45,136

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGQ011 XN

 

19,000

 

14,385

 

18

 

14,403

 

19

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGQ111 XN

 

8,000

 

6,267

 

12

 

6,279

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGQ211 XN

 

149,724

 

96,346

 

193

 

96,539

 

50

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGR011 XN

 

3,000

 

1,642

 

10

 

1,652

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGS011 XN

 

75,000

 

55,390

 

138

 

55,528

 

14

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGT011 XN

 

491,558

 

345,258

 

575

 

345,833

 

345

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGT111 XN

 

4,000

 

2,537

 

4

 

2,541

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGT211 XN

 

35,198

 

26,593

 

32

 

26,625

 

11

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGT311 XN

 

233,712

 

152,722

 

350

 

153,072

 

198

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGT411 XN

 

50,000

 

33,321

 

92

 

33,413

 

45

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WGT611 XN

 

171,500

 

122,368

 

168

 

122,536

 

53

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WH1011 XN

 

220,500

 

160,860

 

242

 

161,102

 

66

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WH2111 XN

 

3,000

 

2,691

 

—

 

2,691

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WH3011 XN

 

34,000

 

25,184

 

49

 

25,233

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WH3111 XN

 

11,000

 

8,657

 

5

 

8,662

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WK0011 XN

 

14,500

 

11,154

 

—

 

11,154

 

18

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WK1011 XN

 

9,900

 

8,588

 

12

 

8,601

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WK3011 XN

 

5,650

 

3,945

 

—

 

3,945

 

15

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WK4011 XN

 

5,000

 

4,203

 

—

 

4,203

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WK5011 XN

 

2,500

 

1,709

 

—

 

1,709

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WK6011 XN

 

10,500

 

8,542

 

—

 

8,542

 

7

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WK6111 XN

 

5,500

 

4,504

 

—

 

4,504

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WK7011 XN

 

1,000

 

751

 

—

 

751

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WK9111 XN

 

1,000

 

956

 

—

 

956

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WKA011 XN

 

5,000

 

4,182

 

—

 

4,182

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WKD011 XN

 

22,000

 

18,126

 

—

 

18,126

 

13

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WKE011 XN

 

18,500

 

16,033

 

—

 

16,033

 

32

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WL0011 XN

 

48,230

 

35,293

 

61

 

35,354

 

14

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WM0011 XN

 

16,393

 

8,032

 

42

 

8,073

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WM1011 XN

 

12,619

 

11,755

 

26

 

11,781

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WN0011 XN

 

24,764

 

19,316

 

80

 

19,396

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WP0011 XN

 

8,000

 

5,780

 

20

 

5,800

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WQ0011 XN

 

1,000

 

946

 

1

 

946

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WR0011 XN

 

15,000

 

11,845

 

—

 

11,845

 

3

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WR1011 XN

 

50,800

 

41,131

 

—

 

41,131

 

5

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WR1111 XN

 

35,000

 

26,985

 

—

 

26,985

 

4

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WR2A11 XN

 

5,136

 

1,882

 

5

 

1,887

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WR2B11 XN

 

21,000

 

11,767

 

—

 

11,767

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WR3011 XN

 

11,500

 

9,916

 

—

 

9,916

 

6

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WR3111 XN

 

2,000

 

1,868

 

1

 

1,869

 

2

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WR3211 XN

 

54,950

 

35,406

 

9

 

35,416

 

77

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WS4011 XN

 

343,129

 

118,952

 

—

 

118,952

 

27

 

TRADITIONAL (OLD UBIC)

 

 

 

011

 

011WT5011 XN

 

1,000

 

412

 

—

 

412

 

1

 

TRADITIONAL (OLD UBIC)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

120,432,999

 

34,027,596

 

283,760

 

34,311,356

 

18,490

 

 

 

 

 

Adjustments

 

Error Adjustment

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

Excess Risk Adjustment

 

4,000,000.00

 

—

 

—

 

424,489

 

—

 

 

 

 

 

Total

 

 

 

124,432,999

 

34,027,596

 

283,760

 

34,735,844

 

18,490

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency

 

Count

 

Type

 

 

 

011

 

011BU1111 XN

 

6,085,000

 

55,055

 

—

 

55,055

 

242

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011BU1113 XN

 

260,000

 

1,219

 

—

 

1,219

 

8

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011BU1115 XN

 

145,000

 

542

 

—

 

542

 

6

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011BU1P11 XN

 

1,665,000

 

15,318

 

—

 

15,318

 

67

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011BU1P13 XN

 

90,000

 

594

 

—

 

594

 

3

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HJU111 XN

 

269,992

 

10,230

 

—

 

10,230

 

28

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HJU112 XN

 

67,944

 

—

 

—

 

—

 

9

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HJU113 XN

 

80,742

 

—

 

—

 

—

 

11

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HJU114 XN

 

7,000

 

—

 

—

 

—

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HJU115 XN

 

5,000

 

—

 

—

 

—

 

1

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011HJU116 XN

 

22,000

 

—

 

—

 

—

 

3

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011HWU111 XN

 

1,779,033

 

102,685

 

—

 

102,685

 

249

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HWV111 XN

 

247,428

 

999

 

—

 

999

 

37

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HWW111 XN

 

43,000

 

1,013

 

—

 

1,013

 

11

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HWX111 XN

 

154,408

 

8,330

 

—

 

8,330

 

24

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HWX113 XN

 

221,142

 

11,959

 

—

 

11,959

 

38

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HWX115 XN

 

44,000

 

423

 

—

 

423

 

8

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011HWY111 XN

 

177,481

 

596

 

—

 

596

 

19

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HWY113 XN

 

260,485

 

8,401

 

—

 

8,401

 

30

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011HWY115 XN

 

121,000

 

381

 

—

 

381

 

10

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011HWY1J3 XN

 

10,000

 

14

 

—

 

14

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011JU1111 XN

 

7,732,500

 

1,151,132

 

—

 

1,151,132

 

1,045

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011JU1112 XN

 

2,021,000

 

335,289

 

—

 

335,289

 

300

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011JU1113 XN

 

925,500

 

90,919

 

—

 

90,919

 

128

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011JU1114 XN

 

335,000

 

37,485

 

—

 

37,485

 

54

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011JU1115 XN

 

1,305,000

 

45,208

 

—

 

45,208

 

161

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011JU1116 XN

 

483,000

 

20,640

 

—

 

20,640

 

71

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011JU1P11 XN

 

2,218,000

 

289,393

 

—

 

289,393

 

287

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011JU1P12 XN

 

588,500

 

87,748

 

—

 

87,748

 

92

 

TRADITIONAL (NEW UBIC)

 

 

 

 

--------------------------------------------------------------------------------

 

011

 

011JU1P13 XN

 

523,000

 

47,059

 

—

 

47,059

 

71

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011JU1P14 XN

 

169,000

 

20,273

 

—

 

20,273

 

28

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011JU1P15 XN

 

596,500

 

20,404

 

—

 

20,404

 

85

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011JU1P16 XN

 

236,500

 

11,646

 

—

 

11,646

 

37

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011MU1111 XN

 

767,000

 

66,792

 

—

 

66,792

 

131

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MU1P11 XN

 

229,000

 

20,796

 

—

 

20,796

 

36

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MUK111 XN

 

2,000

 

355

 

—

 

355

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MUX111 XN

 

55,000

 

5,197

 

—

 

5,197

 

10

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MUXP11 XN

 

9,500

 

642

 

—

 

642

 

2

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MX1111 XN

 

216,000

 

13,649

 

—

 

13,649

 

34

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MX1113 XN

 

413,500

 

25,722

 

—

 

25,722

 

75

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MX1115 XN

 

923,191

 

16,306

 

—

 

16,306

 

166

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011MX1P11 XN

 

127,000

 

7,657

 

—

 

7,657

 

21

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MX1P13 XN

 

168,500

 

11,758

 

—

 

11,758

 

30

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MX1P15 XN

 

275,000

 

4,290

 

—

 

4,290

 

50

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011MXX113 XN

 

8,000

 

368

 

—

 

368

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MXX115 XN

 

69,000

 

811

 

—

 

811

 

14

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011MXXP13 XN

 

17,000

 

1,293

 

—

 

1,293

 

2

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011MXXP15 XN

 

35,500

 

560

 

—

 

560

 

7

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011PMU111 XN

 

3,818

 

1,480

 

—

 

1,480

 

59

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011PMX111 XN

 

24

 

12

 

—

 

12

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011PMX113 XN

 

181

 

100

 

—

 

100

 

4

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011PMX115 XN

 

40

 

25

 

—

 

25

 

2

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011PWU111 XN

 

888

 

653

 

—

 

653

 

2

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011PWU112 XN

 

7,464

 

3,473

 

—

 

3,473

 

73

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011PWV112 XN

 

2,096

 

754

 

—

 

754

 

6

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011PWW112 XN

 

17

 

9

 

—

 

9

 

2

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011PWX112 XN

 

14

 

9

 

—

 

9

 

2

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011PWX114 XN

 

18

 

11

 

—

 

11

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011PWY112 XN

 

270

 

84

 

—

 

84

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCBU11 XN

 

175,000

 

105

 

—

 

105

 

35

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCJU10 XN

 

55,000

 

33

 

—

 

33

 

11

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCJU11 XN

 

945,000

 

567

 

—

 

567

 

188

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCJU13 XN

 

135,000

 

81

 

—

 

81

 

27

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCJU15 XN

 

200,000

 

120

 

—

 

120

 

40

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011RCMU11 XN

 

40,000

 

24

 

—

 

24

 

8

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCMX11 XN

 

25,000

 

22

 

—

 

22

 

3

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCMX13 XN

 

20,000

 

17

 

—

 

17

 

3

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCMX15 XN

 

70,000

 

61

 

—

 

61

 

10

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011RCWU10 XN

 

110,000

 

66

 

—

 

66

 

22

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCWU11 XN

 

2,297,500

 

1,379

 

—

 

1,379

 

460

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCWX11 XN

 

175,000

 

152

 

—

 

152

 

28

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCWX13 XN

 

372,500

 

324

 

—

 

324

 

55

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCWX14 XN

 

30,000

 

26

 

—

 

26

 

3

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCWX15 XN

 

380,000

 

331

 

—

 

331

 

57

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011RCWX16 XN

 

25,000

 

22

 

—

 

22

 

3

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011RCWY11 XN

 

90,000

 

78

 

—

 

78

 

13

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCWY13 XN

 

217,500

 

189

 

—

 

189

 

30

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCWY14 XN

 

5,000

 

4

 

—

 

4

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RCWY15 XN

 

255,000

 

222

 

—

 

222

 

36

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011RLBU11 XN

 

250,000

 

1,133

 

—

 

1,133

 

7

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RLBU15 XN

 

10,000

 

17

 

—

 

17

 

1

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011RLWU11 XN

 

560,000

 

3,724

 

—

 

3,724

 

26

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RLWU12 XN

 

25,000

 

359

 

—

 

359

 

2

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RLWV11 XN

 

45,000

 

81

 

—

 

81

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RLWV12 XN

 

10,000

 

12

 

—

 

12

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RLWXT3 XN

 

45,000

 

627

 

—

 

627

 

3

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RLWXT5 XN

 

60,000

 

248

 

—

 

248

 

5

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011RLWXT6 XN

 

20,000

 

71

 

—

 

71

 

2

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011RLWYT5 XN

 

90,000

 

199

 

—

 

199

 

4

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011RLWYT6 XN

 

50,000

 

134

 

—

 

134

 

1

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WU1111 XN

 

37,296,080

 

4,621,360

 

—

 

4,621,360

 

5,928

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WU1112 XN

 

3,702,000

 

356,701

 

—

 

356,701

 

654

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WU1P11 XN

 

9,118,500

 

1,060,514

 

—

 

1,060,514

 

1,446

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WU1P12 XN

 

1,035,000

 

90,047

 

—

 

90,047

 

176

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WV1111 XN

 

3,562,000

 

535,645

 

—

 

535,645

 

418

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WV1112 XN

 

284,000

 

38,085

 

—

 

38,085

 

43

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WV1P11 XN

 

633,000

 

72,913

 

—

 

72,913

 

61

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WV1P12 XN

 

77,500

 

10,670

 

—

 

10,670

 

9

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WW1111 XN

 

825,000

 

148,583

 

—

 

148,583

 

139

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WW1112 XN

 

52,000

 

9,587

 

—

 

9,587

 

7

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX11N1 XN

 

2,523,800

 

228,213

 

—

 

228,213

 

436

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX11N2 XN

 

324,000

 

21,976

 

—

 

21,976

 

61

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX11N3 XN

 

4,545,500

 

325,300

 

—

 

325,300

 

754

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX11N4 XN

 

704,000

 

40,334

 

—

 

40,334

 

133

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX11N5 XN

 

6,840,500

 

188,486

 

—

 

188,486

 

1,147

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WX11N6 XN

 

1,283,859

 

25,400

 

—

 

25,400

 

253

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WX11S1 XN

 

538,500

 

38,992

 

—

 

38,992

 

87

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX11S2 XN

 

126,500

 

7,785

 

—

 

7,785

 

25

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX11S3 XN

 

1,513,000

 

100,810

 

—

 

100,810

 

236

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX11S4 XN

 

252,500

 

13,995

 

—

 

13,995

 

48

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX11S5 XN

 

2,079,000

 

50,350

 

—

 

50,350

 

339

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WX11S6 XN

 

424,500

 

9,250

 

—

 

9,250

 

85

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WX1PN1 XN

 

972,000

 

82,300

 

—

 

82,300

 

166

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX1PN2 XN

 

136,500

 

10,547

 

—

 

10,547

 

33

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX1PN3 XN

 

1,792,500

 

124,043

 

—

 

124,043

 

305

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX1PN4 XN

 

287,500

 

17,763

 

—

 

17,763

 

50

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX1PN5 XN

 

2,404,500

 

60,453

 

—

 

60,453

 

392

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WX1PN6 XN

 

320,500

 

6,197

 

—

 

6,197

 

70

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WX1PS1 XN

 

217,500

 

15,351

 

—

 

15,351

 

31

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX1PS2 XN

 

24,000

 

1,350

 

—

 

1,350

 

4

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX1PS3 XN

 

415,000

 

27,773

 

—

 

27,773

 

70

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX1PS4 XN

 

109,000

 

6,513

 

—

 

6,513

 

20

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WX1PS5 XN

 

571,000

 

15,593

 

—

 

15,593

 

104

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WX1PS6 XN

 

177,000

 

3,257

 

—

 

3,257

 

31

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WY1111 XN

 

636,000

 

64,540

 

—

 

64,540

 

81

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1112 XN

 

90,000

 

7,938

 

—

 

7,938

 

14

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1113 XN

 

918,000

 

78,549

 

—

 

78,549

 

117

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1114 XN

 

138,000

 

12,063

 

—

 

12,063

 

20

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1115 XN

 

1,886,000

 

57,165

 

—

 

57,165

 

223

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WY1116 XN

 

167,500

 

5,625

 

—

 

5,625

 

24

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WY11J1 XN

 

107,000

 

2,694

 

—

 

2,694

 

11

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY11J3 XN

 

133,000

 

3,124

 

—

 

3,124

 

16

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY11J4 XN

 

10,000

 

329

 

—

 

329

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY11J5 XN

 

480,000

 

4,985

 

—

 

4,985

 

51

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WY1P11 XN

 

317,000

 

31,156

 

—

 

31,156

 

35

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1P12 XN

 

30,000

 

2,415

 

—

 

2,415

 

4

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1P13 XN

 

526,000

 

42,698

 

—

 

42,698

 

64

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1P14 XN

 

16,000

 

1,041

 

—

 

1,041

 

3

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1P15 XN

 

536,500

 

16,951

 

—

 

16,951

 

63

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WY1P16 XN

 

70,000

 

2,155

 

—

 

2,155

 

11

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

011

 

011WY1PJ1 XN

 

42,000

 

1,234

 

—

 

1,234

 

5

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1PJ3 XN

 

174,000

 

3,867

 

—

 

3,867

 

18

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011WY1PJ5 XN

 

75,000

 

943

 

—

 

943

 

10

 

TRADITIONAL (NEW UBIC)

 

Wilton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

130,526,415

 

11,273,793

 

—

 

11,273,793

 

19,516

 

 

 

 

 

Adjustment

 

 

 

4,445,000

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

134,971,415

 

11,273,793

 

—

 

11,273,793

 

19,516

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Company

 

Plan Code

 

Amount Inforce

 

Fund Value

 

 

 

 

 

Count

 

Type

 

 

 

011

 

011UAA111 XN

 

3,697,032

 

509,951.27

 

 

 

 

 

63

 

UL

 

 

 

011

 

011UAA211 XN

 

4,648,025

 

421,998.42

 

 

 

 

 

77

 

UL

 

 

 

011

 

011UAB111 XN

 

11,692,697

 

1,369,839.15

 

 

 

 

 

288

 

UL

 

 

 

011

 

011UAB211 XN

 

126,130

 

28,673.61

 

 

 

 

 

4

 

UL

 

 

 

011

 

011UAC111 XN

 

175,000

 

14,466.00

 

 

 

 

 

1

 

UL

 

 

 

011

 

011UAD111 XN

 

136,742

 

22,383.55

 

 

 

 

 

3

 

UL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

20,475,626

 

2,367,312

 

 

 

 

 

436

 

 

 

 

 

Adjustments

 

 

 

(795,141

)

—

 

 

 

 

 

—

 

 

 

 

 

Total

 

 

 

19,680,485

 

2,367,312

 

 

 

 

 

436

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserves

 

 

 

 

 

Count

 

Type

 

 

 

026

 

026BU1111 XN

 

5,555,000

 

69,813

 

 

 

 

 

345

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026HJU111 XN

 

437,460

 

13,598

 

 

 

 

 

93

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026HWU111 XN

 

2,536,674

 

96,624

 

 

 

 

 

623

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026HWU211 XN

 

5,000

 

70

 

 

 

 

 

1

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026HWV111 XN

 

523,105

 

10,787

 

 

 

 

 

113

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026JU1111 XN

 

4,574,500

 

731,658

 

 

 

 

 

1,123

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026JU1112 XN

 

841,538

 

130,133

 

 

 

 

 

244

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026MU1111 XN

 

121,750

 

17,972

 

 

 

 

 

39

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026MU1112 XN

 

173,500

 

15,226

 

 

 

 

 

51

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026PJU111 XN

 

545

 

—

 

 

 

 

 

1

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026PJU112 XN

 

13,577

 

5,593

 

 

 

 

 

65

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026PMU111 XN

 

4,559

 

1,987

 

 

 

 

 

37

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026PMU112 XN

 

4,975

 

1,973

 

 

 

 

 

26

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026PWU111 XN

 

310

 

248

 

 

 

 

 

1

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026PWU112 XN

 

28,426

 

12,320

 

 

 

 

 

147

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026PWV112 XN

 

6,296

 

1,365

 

 

 

 

 

22

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026R1JU12 XN

 

793,038

 

—

 

 

 

 

 

227

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026R1JU22 XN

 

67,000

 

—

 

 

 

 

 

22

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026R1MU12 XN

 

171,000

 

—

 

 

 

 

 

50

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026R1WU12 XN

 

1,671,750

 

—

 

 

 

 

 

544

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026R1WU22 XN

 

6,000

 

—

 

 

 

 

 

2

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026R1WV12 XN

 

149,500

 

—

 

 

 

 

 

41

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RCBU11 XN

 

65,000

 

39

 

 

 

 

 

26

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RCJU10 XN

 

10,000

 

6

 

 

 

 

 

4

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RCJU11 XN

 

423,750

 

254

 

 

 

 

 

170

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RCMU10 XN

 

2,500

 

2

 

 

 

 

 

1

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RCMU11 XN

 

5,000

 

3

 

 

 

 

 

2

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RCWU10 XN

 

27,500

 

17

 

 

 

 

 

11

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RCWU11 XN

 

792,500

 

476

 

 

 

 

 

319

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RLBU11 XN

 

125,000

 

568

 

 

 

 

 

8

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RLJU11 XN

 

87,500

 

707

 

 

 

 

 

5

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RLWU11 XN

 

560,000

 

3,243

 

 

 

 

 

37

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RLWV11 XN

 

77,500

 

295

 

 

 

 

 

4

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026WU1111 XN

 

20,501,750

 

2,839,014

 

 

 

 

 

5,901

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026WU1112 XN

 

1,666,250

 

189,636

 

 

 

 

 

542

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026WU2111 XN

 

22,500

 

3,774

 

 

 

 

 

9

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026WU2112 XN

 

6,000

 

701

 

 

 

 

 

2

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026WV1111 XN

 

1,847,750

 

324,886

 

 

 

 

 

405

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026WV1112 XN

 

149,500

 

26,064

 

 

 

 

 

41

 

TRADITIONAL (GRL ASSUMED)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

44,055,500

 

4,499,053

 

 

 

 

 

11,304

 

 

 

 

 

 

 

Adjustments

 

2,212,000

 

—

 

 

 

 

 

—

 

 

 

 

 

 

 

Total

 

46,267,500

 

4,499,053

 

 

 

 

 

11,304

 

 

 

 

 

 

Company

 

Plan Cod

 

Amount Inforce

 

Stat Reserve

 

 

 

 

 

Count

 

Type

 

 

 

031

 

031BU1111 XN

 

250,000

 

2,109

 

 

 

 

 

7

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031BU1P11 XN

 

20,000

 

290

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031HJU111 XN

 

73,859

 

—

 

 

 

 

 

6

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031HWU111 XN

 

189,333

 

10,842

 

 

 

 

 

22

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031HWV111 XN

 

10,000

 

387

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031HWW111 XN

 

4,000

 

19

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031HWX111 XN

 

4,926

 

36

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031HWX113 XN

 

2,949

 

137

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031HWY113 XN

 

20,000

 

38

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031JU1111 XN

 

598,000

 

88,822

 

 

 

 

 

70

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031JU1112 XN

 

120,000

 

19,065

 

 

 

 

 

13

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031JU1113 XN

 

50,000

 

4,860

 

 

 

 

 

6

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031JU1114 XN

 

20,000

 

2,388

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031JU1115 XN

 

80,000

 

3,171

 

 

 

 

 

8

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031JU1116 XN

 

15,000

 

795

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031JU1P11 XN

 

99,000

 

15,057

 

 

 

 

 

14

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031JU1P12 XN

 

28,000

 

2,657

 

 

 

 

 

3

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031JU1P13 XN

 

10,000

 

541

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031JU1P14 XN

 

10,000

 

757

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031JU1P15 XN

 

25,000

 

902

 

 

 

 

 

3

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031MU1111 XN

 

56,000

 

5,350

 

 

 

 

 

8

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031MU1P11 XN

 

28,000

 

1,766

 

 

 

 

 

4

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031MX1111 XN

 

40,000

 

3,180

 

 

 

 

 

5

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031MX1113 XN

 

109,000

 

7,278

 

 

 

 

 

16

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031MX1115 XN

 

99,000

 

1,316

 

 

 

 

 

13

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031MX1P13 XN

 

17,000

 

1,016

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031MX1P15 XN

 

10,000

 

11

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031PMU111 XN

 

1,018

 

435

 

 

 

 

 

13

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031PMX113 XN

 

204

 

99

 

 

 

 

 

4

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031PMX115 XN

 

8

 

5

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031PWU112 XN

 

1,407

 

399

 

 

 

 

 

10

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031R1WU12 XN

 

28,000

 

—

 

 

 

 

 

4

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031R1WU22 XN

 

125,000

 

—

 

 

 

 

 

20

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031R1WV12 XN

 

10,000

 

—

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCBU11 XN

 

5,000

 

3

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCJU10 XN

 

30,000

 

18

 

 

 

 

 

6

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCJU11 XN

 

172,500

 

104

 

 

 

 

 

34

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCJU13 XN

 

10,000

 

6

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCJU15 XN

 

5,000

 

3

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031RCMU11 XN

 

5,000

 

3

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCMX13 XN

 

10,000

 

9

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCWU10 XN

 

15,000

 

9

 

 

 

 

 

3

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCWU11 XN

 

195,000

 

117

 

 

 

 

 

39

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCWX11 XN

 

55,000

 

48

 

 

 

 

 

7

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCWX13 XN

 

52,500

 

46

 

 

 

 

 

7

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCWX15 XN

 

10,000

 

9

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031RCWY11 XN

 

25,000

 

22

 

 

 

 

 

3

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RCWY13 XN

 

20,000

 

17

 

 

 

 

 

3

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RLWU11 XN

 

50,000

 

245

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RLWXT1 XN

 

20,000

 

228

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RLWYT3 XN

 

20,000

 

175

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WU1111 XN

 

2,508,000

 

293,946

 

 

 

 

 

334

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WU1112 XN

 

128,000

 

12,866

 

 

 

 

 

19

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WU1P11 XN

 

379,000

 

39,141

 

 

 

 

 

44

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WU1P12 XN

 

25,000

 

3,596

 

 

 

 

 

5

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WV1111 XN

 

215,000

 

38,343

 

 

 

 

 

24

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WV1112 XN

 

10,000

 

2,685

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WW1111 XN

 

10,000

 

2,570

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX11N1 XN

 

366,000

 

28,936

 

 

 

 

 

47

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

 

--------------------------------------------------------------------------------


 

031

 

031WX11N2 XN

 

51,000

 

3,419

 

 

 

 

 

8

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX11N3 XN

 

457,000

 

36,477

 

 

 

 

 

75

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX11N4 XN

 

50,000

 

3,222

 

 

 

 

 

9

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX11N5 XN

 

437,000

 

10,084

 

 

 

 

 

59

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WX11N6 XN

 

42,500

 

1,024

 

 

 

 

 

7

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WX11S1 XN

 

78,000

 

5,880

 

 

 

 

 

8

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX11S2 XN

 

5,000

 

279

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX11S3 XN

 

68,000

 

4,640

 

 

 

 

 

11

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX11S4 XN

 

32,000

 

1,722

 

 

 

 

 

5

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX11S5 XN

 

79,000

 

3,096

 

 

 

 

 

12

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WX11S6 XN

 

6,000

 

209

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WX1PN1 XN

 

102,000

 

5,907

 

 

 

 

 

13

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX1PN2 XN

 

6,000

 

202

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX1PN3 XN

 

115,000

 

7,966

 

 

 

 

 

17

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX1PN4 XN

 

28,000

 

1,539

 

 

 

 

 

4

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX1PN5 XN

 

27,000

 

652

 

 

 

 

 

6

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WX1PS1 XN

 

15,000

 

712

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX1PS2 XN

 

8,000

 

529

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX1PS3 XN

 

43,000

 

3,557

 

 

 

 

 

3

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX1PS4 XN

 

12,000

 

605

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WX1PS5 XN

 

5,000

 

363

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WX1PS6 XN

 

9,000

 

350

 

 

 

 

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WY1111 XN

 

131,000

 

10,922

 

 

 

 

 

15

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WY1113 XN

 

104,000

 

6,177

 

 

 

 

 

12

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WY1115 XN

 

109,000

 

4,192

 

 

 

 

 

9

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WY1116 XN

 

10,000

 

204

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WY11J1 XN

 

10,000

 

334

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WY11J5 XN

 

10,000

 

104

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

Wilton

 

031

 

031WY1P13 XN

 

23,000

 

2,112

 

 

 

 

 

3

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031WY1P14 XN

 

10,000

 

800

 

 

 

 

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

8,578,204

 

714,147

 

 

 

 

 

1,147

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

 

 

 

 

—

 

 

 

 

 

Total

 

 

 

8,578,204

 

714,147

 

 

 

 

 

1,147

 

 

 

 

 

 

5B

 

Company

 

Plan Code

 

 

 

Fund Value

 

Cash Value

 

Stat Reserve

 

Count

 

Type

 

 

 

011

 

011FA11N1 XN

 

 

 

1,170,870

 

1,170,870

 

1,170,870

 

162

 

UB - FPDA1-NQ 02:900201

 

 

 

011

 

011FA11Q1 XN

 

 

 

304,091

 

304,091

 

304,091

 

21

 

UB - FPDA1-QU 02:R00201

 

 

 

011

 

011FA12N1 XN

 

 

 

13,659

 

13,659

 

13,659

 

1

 

UB - FPDA2-NQ 02:900202

 

 

 

011

 

011FA13N1 XN

 

 

 

753,927

 

753,927

 

753,927

 

100

 

UB - FPDA3-NQ 02:900203

 

 

 

011

 

011FA13Q1 XN

 

 

 

891,983

 

891,983

 

891,983

 

44

 

UB - FPDA3-QU 02:R00203

 

 

 

011

 

011FA14N1 XN

 

 

 

13,363

 

13,363

 

13,363

 

4

 

UB - GROUP DEF. ANN. 02:900301

 

 

 

011

 

011FA15N1 XN

 

 

 

144,143

 

144,143

 

144,143

 

26

 

UB - ANNUITY RIDER(?)02:900401

 

 

 

011

 

011PFB011 XN

 

 

 

3,746

 

3,746

 

3,746

 

3

 

17-01-9-90500 ANN@70-M-UBL404

 

 

 

011

 

011R3X111 XN

 

 

 

56,482

 

56,482

 

56,482

 

11

 

17-01-9-90800 ANNUITY RIDERUBL

 

 

 

011

 

011R3XB11 XN

 

 

 

42,022

 

42,022

 

42,022

 

26

 

17-UB-9-90600 20P@65 ANN-M-UBL

 

 

 

011

 

011R3XC11 XN

 

 

 

32,965

 

32,965

 

32,965

 

22

 

17-UB-9-90601 20P@65 ANN-F-UBL

 

 

 

011

 

011R3XD11 XN

 

 

 

1,760

 

1,760

 

1,760

 

3

 

17-01-9-90601 2OP@65 ANN-F-UBL

 

 

 

011

 

011SA11N1 XN

 

 

 

42,801

 

42,801

 

42,801

 

6

 

UB - SPDA1-NQ 02:900101

 

 

 

011

 

011SA12N1 XN

 

 

 

21,614

 

21,614

 

21,614

 

3

 

UB - SPDA2-NQ 02:900102

 

 

 

011

 

011SA12Q1 XN

 

 

 

268

 

268

 

268

 

1

 

UB - SPDA2-QU 02:R00102

 

 

 

 

Company

 

Plan Code

 

 

 

Amount Inforce

 

Fund Value

 

Cash Value

 

Count

 

Type

 

 

 

011

 

B

 

 

 

149,937.13

 

97,201.64

 

97,201.64

 

100

 

ANNUITY RIDER

 

 

 

 

Company

 

Count

 

Account Value

 

CSV

 

Reserves

 

 

 

 

 

 

 

 

 

011

 

7

 

—

 

—

 

2,023.06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

3,643,630

 

3,592,917

 

3,590,894

 

533

 

 

 

 

 

Ajustments

 

 

 

 

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

 

 

3,643,630

 

3,592,917

 

3,590,894

 

533

 

 

 

 

 

 

5C

 

Company

 

Count

 

Reserve

 

 

 

 

 

 

 

 

 

Type

 

 

 

011

 

24

 

 

 

 

 

 

 

 

 

 

 

Payout

 

 

 

 

Policy #

 

Monthly Payment

 

Payment Mode

 

Stat Reserve

 

 

 

Exhibit 5 Section C

 

 

 

 

 

 

 

100795916

 

1378

 

Annually

 

3,748.00

 

N

 

 

 

 

 

 

 

 

 

100868397V

 

49

 

Monthly

 

5,881.00

 

Y

 

5,881

 

 

 

 

 

 

 

100880766V

 

87

 

Monthly

 

9,252.00

 

Y

 

9,252

 

 

 

 

 

 

 

100881261V

 

133

 

Monthly

 

11,954.00

 

Y

 

11,954

 

 

 

 

 

 

 

100889683V

 

222

 

Monthly

 

22,296.00

 

Y

 

22,296

 

 

 

 

 

 

 

108058064

 

50

 

Monthly

 

5,405.00

 

Y

 

5,405

 

 

 

 

 

 

 

7237002

 

73

 

Monthly

 

6,800.00

 

Y

 

6,800

 

 

 

 

 

 

 

7238526

 

12

 

Monthly

 

910.00

 

Y

 

910

 

 

 

 

 

 

 

8055330V

 

224

 

Monthly

 

19,355.00

 

Y

 

19,355

 

 

 

 

 

 

 

847912V

 

164

 

Monthly

 

15,633.00

 

Y

 

15,633

 

 

 

 

 

 

 

896902V

 

8

 

Monthly

 

737.00

 

Y

 

737

 

 

 

 

 

 

 

870286V

 

269

 

Monthly

 

17,093.00

 

Y

 

17,093

 

 

 

 

 

 

 

871876V

 

208

 

Monthly

 

13,248.00

 

Y

 

13,248

 

 

 

 

 

 

 

873549V

 

182

 

Monthly

 

11,147.00

 

Y

 

11,147

 

 

 

 

 

 

 

874898V

 

262

 

Monthly

 

20,555.00

 

Y

 

20,555

 

 

 

 

 

 

 

875273V

 

168

 

Monthly

 

10,679.00

 

Y

 

10,679

 

 

 

 

 

 

 

875274V

 

120

 

Monthly

 

7,644.00

 

Y

 

7,644

 

 

 

 

 

 

 

875672V

 

467

 

Monthly

 

41,248.00

 

Y

 

41,248

 

 

 

 

 

 

 

876876V

 

137

 

Monthly

 

9,871.00

 

Y

 

9,871

 

 

 

 

 

 

 

878148V

 

193

 

Monthly

 

762.00

 

N

 

 

 

 

 

 

 

 

 

881368V

 

501

 

Monthly

 

46,976.00

 

Y

 

46,976

 

 

 

 

 

 

 

882973V

 

206

 

Monthly

 

11,848.00

 

Y

 

11,848

 

 

 

 

 

 

 

890494V

 

124

 

Monthly

 

9,296.00

 

Y

 

9,296

 

 

 

 

 

 

 

D875969V

 

437

 

Monthly

 

11,981.00

 

N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

314,319

 

 

 

297,828

 

 

 

 

 

 

 

 

Reinsurance

 

Company

 

Fein#

 

Name of Company

 

Amount Inforce

 

Reserve Credit

 

 

 

 

 

 

 

 

 

011

 

36-0770740

 

Bankers Life & Casualty Co.

 

469,600.00

 

1,546.35

 

 

 

 

 

 

 

 

 

012

 

36-0770740

 

Bankers Life & Casualty Co.

 

325,000.00

 

1,821.01

 

 

 

 

 

 

 

 

 

013

 

13-2572994

 

General Re Life Corp.

 

10,777.23

 

221.30

 

 

 

 

 

 

 

 

 

014

 

06-0839705

 

Swiss Re Life & Health America Inc.

 

175,000.00

 

2,044.00

 

 

 

 

 

 

 

 

 

015

 

06-0839705

 

Swiss Re Life & Health America Inc.

 

5,547,390.00

 

38,339.00

 

 

 

 

 

 

 

 

 

016

 

35-0472300

 

Lincoln National Life Insurance Co.

 

493,436.00

 

2,664.00

 

 

 

 

 

 

 

 

 

017

 

75-1608507

 

Optimum Re Insurance Co.

 

250,000.00

 

3,901.00

 

 

 

 

 

 

 

 

 

018

 

AA-1121515

 

Victory Insurance Company Ltd.

 

—

 

—

 

 

 

 

 

 

 

 

 

019

 

22-1211670

 

Prudential Insurance Co. of America

 

—

 

—

 

 

 

 

 

 

 

 

 

020

 

06-0839705

 

Swiss Re Life & Health America Inc.

 

37,757,842.27

 

5,977,182.60

 

 

 

 

 

 

 

 

 

021

 

41-1760577

 

Wilton Reassurance Co.

 

41,199,006.43

 

573,316.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

86,228,052

 

6,601,035

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

5D

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency

 

Count

 

Type

 

 

 

New UBIC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

011

 

011RABU11 XN

 

580,000

 

 

 

 

 

1,442

 

20

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RABU13 XN

 

50,000

 

 

 

 

 

121

 

2

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAJU11 XN

 

12,254,500

 

 

 

 

 

49,646

 

1,660

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAJU13 XN

 

1,940,000

 

 

 

 

 

5,831

 

277

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAJU15 XN

 

2,662,000

 

 

 

 

 

4,055

 

354

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAMU11 XN

 

1,010,500

 

 

 

 

 

22

 

167

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAMX11 XN

 

337,000

 

 

 

 

 

8

 

54

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAMX13 XN

 

599,000

 

 

 

 

 

20

 

105

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAMX15 XN

 

1,295,691

 

 

 

 

 

76

 

234

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAWU11 XN

 

51,017,080

 

 

 

 

 

274,265

 

8,095

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAWV11 XN

 

4,422,500

 

 

 

 

 

12,137

 

503

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAWW11 XN

 

407,000

 

 

 

 

 

2,713

 

49

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAWX11 XN

 

4,902,800

 

 

 

 

 

22,980

 

842

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAWX13 XN

 

9,628,500

 

 

 

 

 

37,870

 

1,609

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAWX15 XN

 

13,940,359

 

 

 

 

 

31,408

 

2,368

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAWY11 XN

 

1,206,000

 

 

 

 

 

2,152

 

148

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAWY13 XN

 

1,948,000

 

 

 

 

 

2,792

 

238

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RAWY15 XN

 

3,213,000

 

 

 

 

 

2,431

 

379

 

TRADITIONAL (NEW UBIC)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New UBIC

 

 

 

111,413,930

 

 

 

 

 

449,970

 

17,104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRL Assumed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

026

 

026RABU11 XN

 

720,000

 

 

 

 

 

2,069

 

40

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RAJU11 XN

 

5,059,038

 

 

 

 

 

21,754

 

1,173

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RAMU11 XN

 

264,750

 

 

 

 

 

7

 

79

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RAWU11 XN

 

23,209,750

 

 

 

 

 

135,404

 

6,272

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RAWV11 XN

 

1,632,250

 

 

 

 

 

5,263

 

360

 

TRADITIONAL (GRL ASSUMED)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRL Assumed

 

 

 

30,885,788

 

 

 

 

 

164,496

 

7,924

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UG Direct

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

031

 

031RAJU11 XN

 

624,000

 

 

 

 

 

2,489

 

71

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAJU13 XN

 

80,000

 

 

 

 

 

243

 

9

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAJU15 XN

 

130,000

 

 

 

 

 

197

 

13

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAMU11 XN

 

56,000

 

 

 

 

 

1

 

8

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAMX11 XN

 

50,000

 

 

 

 

 

1

 

6

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAMX13 XN

 

115,000

 

 

 

 

 

3

 

16

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAMX15 XN

 

109,000

 

 

 

 

 

5

 

14

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAWU11 XN

 

2,762,000

 

 

 

 

 

13,875

 

362

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAWV11 XN

 

218,000

 

 

 

 

 

801

 

24

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAWW11 XN

 

5,000

 

 

 

 

 

57

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAWX11 XN

 

617,000

 

 

 

 

 

2,555

 

78

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAWX13 XN

 

807,000

 

 

 

 

 

3,435

 

126

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAWX15 XN

 

579,500

 

 

 

 

 

1,393

 

84

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAWY11 XN

 

133,000

 

 

 

 

 

198

 

15

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAWY13 XN

 

136,000

 

 

 

 

 

152

 

15

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RAWY15 XN

 

129,000

 

 

 

 

 

168

 

11

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UG Direct

 

 

 

6,550,500

 

 

 

 

 

25,575

 

853

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Old UBIC

 

 

 

—

 

 

 

 

 

14,610

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5D

 

 

 

148,850,218

 

 

 

 

 

654,651

 

25,881

 

 

 

 

 

 

5E

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency

 

Count

 

Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New UBIC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

011

 

011RWWU11 XN

 

19,850

 

33,520

 

—

 

33,520

 

37

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RWWV11 XN

 

6,703

 

20

 

—

 

20

 

9

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RWWX11 XN

 

1,443

 

1,325

 

—

 

1,325

 

3

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RWWX13 XN

 

1,158

 

1,603

 

—

 

1,603

 

2

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RWWX15 XN

 

2,180

 

1,320

 

—

 

1,320

 

4

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RWWY11 XN

 

1,875

 

19

 

—

 

19

 

2

 

TRADITIONAL (NEW UBIC)

 

 

 

011

 

011RWWY15 XN

 

845

 

5

 

—

 

5

 

1

 

TRADITIONAL (NEW UBIC)

 

 

 

 

 

 

 

34,055

 

37,812

 

—

 

37,812

 

58

 

 

 

 

 

GRL Assumed (Waiver)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

026

 

026RVX110 XN

 

2,207,500

 

—

 

—

 

—

 

336

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RWWU11 XN

 

56,141

 

109,083

 

—

 

109,083

 

220

 

TRADITIONAL (GRL ASSUMED)

 

 

 

026

 

026RWWV11 XN

 

1,485

 

7

 

—

 

7

 

5

 

TRADITIONAL (GRL ASSUMED)

 

 

 

 

 

 

 

2,265,126

 

109,091

 

—

 

109,091

 

561

 

 

 

 

 

UG Direct

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

031

 

031RWWU11 XN

 

1,093

 

2,313

 

—

 

2,313

 

2

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

031

 

031RWWV11 XN

 

298

 

0

 

—

 

0

 

1

 

TRADITIONAL (UB_UG DIRECT)

 

 

 

 

 

 

 

1,391

 

2,313

 

—

 

2,313

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Old UBIC

 

 

 

26,314

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

2,300,572

 

175,530

 

—

 

149,216

 

622

 

 

 

 

 

 

5F

 

 

 

Plan Code

 

 

 

Reserve Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Old UBIC

 

 

 

 

 

251,437

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5F

 

 

 

 

 

251,437

 

 

 

 

 

 

 

 

 

 

5G

 

 

 

Plan Code

 

 

 

Reserve Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SubStand-10PayWL

 

 

 

3,444

 

 

 

 

 

 

 

 

 

 

 

SubStand-DirectWL

 

 

 

1,420

 

 

 

 

 

 

 

 

 

 

 

SubStand-WL

 

 

 

79,205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

84,069

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SubStand-10PayWL

 

 

 

3,764

 

 

 

 

 

 

 

 

 

 

 

SubStand-JointWL

 

 

 

18,836

 

 

 

 

 

 

 

 

 

 

 

SubStand-ModWL

 

 

 

1,820

 

 

 

 

 

 

 

 

 

 

 

SubStand-WL

 

 

 

49,890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37,155

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UG Direct

 

 

 

3,705

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UBIC Old

 

 

 

627,163

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5G

 

 

 

752,092

 

 

 

 

 

 

 

 

 

 

UBIC TOTALS

 

Exhibit

 

 

 

Amount Inforce

 

Statutory Reserve

 

 

 

 

 

 

 

 

 

5A

 

 

 

333,930,603

 

53,590,149

 

 

 

 

 

 

 

 

 

5B

 

 

 

3,643,630

 

3,592,917

 

 

 

 

 

 

 

 

 

5C

 

 

 

314,319

 

297,828

 

 

 

 

 

 

 

 

 

5D

 

 

 

148,850,218

 

654,651

 

 

 

 

 

 

 

 

 

5E

 

 

 

2,300,572

 

175,530

 

 

 

 

 

 

 

 

 

5F

 

 

 

—

 

251,437

 

 

 

 

 

 

 

 

 

5G

 

 

 

—

 

752,092

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Ajustments

 

—

 

—

 

 

 

 

 

 

 

 

 

Total

 

333,930,603

 

59,314,604

 

 

 

 

 

 

 

 

 

Actual

 

333,931,000

 

59,314,605

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total CEDED

 

86,228,052

 

6,601,035

 

 

 

 

 

 

 

 

 

Ajustments

 

—

 

—

 

 

 

 

 

 

 

 

 

Total

 

86,228,052

 

6,601,035

 

 

 

 

 

 

 

 

 

Actual

 

86,228,000

 

6,601,035

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total NET

 

247,702,551

 

52,713,569

 

 

 

 

 

 

 

 

 

Actual

 

247,703,000

 

52,713,570

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wilton Coverage Adjustment

 

13,733,002

 

63,702

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total After Wilton removed

 

233,969,998

 

52,649,868

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

STATUTORY RESERVES AND LIABILITIES BY POLICY

 

The Ceding Company sent the information on Exhibit B to the Reinsurer via a CD
data file on Friday, April 10, 2009.  The Reinsurer received the information on
Monday, April 13, 2009.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

TRANSFERRED ASSETS

 

The Transferred Assets shall be within one of the following two (2) categories:

 

1. Cash

 

2. United States Dollar-Denominated Securities issued or guaranteed by the
United States Treasury.

 

Valuation of Assets

 

(a) By 5:00 p.m. on the fifth (5th) Business Day prior to the Closing Date, the
parties by mutual agreement shall designate certain Transferred Assets as “IDC
Assets”, provided that IDC quotes prices for such Transferred Assets.  All
Transferred Assets not designated as IDC Assets shall be designated “Brokers
Assets.”  If the parties cannot agree on the designation of any particular
Transferred Asset as an “IDC Asset”, such Transferred Asset shall be
conclusively deemed to be a Brokers Asset.  The fair market value of each
Transferred Asset that is an IDC Asset and each Transferred Asset that is a
Brokers Asset shall be determined as follows:

 

(i) No later than 9:00 a.m. on the Business Day immediately prior to the Closing
Date, Reinsurer shall submit to IDC the CUSIP number (or other unique identifier
if CUSIP is not available) and face amount of each IDC Asset and request that
IDC provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount) as of
approximately 3:00 p.m. on such Business Day.  The price quoted by IDC shall be
referred to as the “IDC Price”.

 

(ii) No later than 5:00 p.m. on the fourth (4th) Business Day prior to the
Closing Date, the Reinsurer shall submit simultaneously to each of the three
(3) Brokers the CUSIP number (or other unique identifier if CUSIP is not
available) and face amount of each Brokers Asset and request that each Broker
provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount), with
such price setting forth the bid value and ask value of each such Transferred
Asset as of approximately 3:00 p.m. on the Business Day immediately prior to the
Closing Date. The price quoted by each Broker for each Brokers Asset shall be
the average of such bid and ask price and shall be designated as the “Broker’s
Quote” for each such Brokers Asset.

 

(iii) The Reinsurer and the Ceding Company together shall review the IDC Prices
and Brokers’ Quotes for any errors and omissions or other disagreements
(together, “Disagreements”).  If the Reinsurer or the Ceding Company reasonably
determines that there exists any Disagreement, the Reinsurer and the Ceding
Company shall immediately notify IDC or the applicable Broker, as the case may
be, and use their commercially reasonable efforts to determine and resolve with
the applicable party any such Disagreement prior to the Closing, or as promptly
as practicable after the Closing, in accordance with the principles set forth in
this Exhibit C.

 

C-1

--------------------------------------------------------------------------------


 

(b) The fair market value of each IDC Asset shall be the IDC Price. The fair
market value of each Brokers Asset is the Broker’s Quote remaining for such
asset after discarding the highest and lowest Broker’s Quote for such asset. 
Such fair market values for the IDC and Brokers Assets shall be referred to as
the “Fair Market Value” of such asset.

 

(c) For purposes of this Exhibit C:

 

(i) “Brokers” means the following brokers: Citigroup, Merrill Lynch & Co. and
JPMorgan Chase & Co.; provided, that, if any such broker does not provide a
Brokers Quote or hereafter becomes an Affiliate of the Reinsurer or the Ceding
Company, the parties shall mutually decide in good faith whether to proceed
without such Brokers Quote or to identify a mutually acceptable replacement
broker.

 

(ii) “IDC” means the pricing and quotation service offered by Financial Time
Interactive Data Corp.

 

C-2

--------------------------------------------------------------------------------
